Exhibit 10.1

 

 
Execution Version
Deal CUSIP: 22439TAJ0
Revolving Facility CUSIP: 22439TAK7






$550,000,000
5-YEAR REVOLVING CREDIT AGREEMENT
dated as of
December 20, 2017
among
CRANE CO.,
The Borrowing Subsidiaries Party Hereto,
The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
and
BMO HARRIS BANK N.A., HSBC BANK USA, N.A. and TD BANK, N.A.,
as Documentation Agents
WELLS FARGO SECURITIES, LLC and JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
Page
Article I Definitions
1
         
SECTION 1.01.
Defined Terms
1
 
SECTION 1.02.
Classification of Loans and Borrowings
20
 
SECTION 1.03.
Terms Generally
21
 
SECTION 1.04.
Accounting Terms; GAAP
21
 
SECTION 1.05.
Status of Obligations
21
 
SECTION 1.06.
Time of Day
22
 
SECTION 1.07.
Rates
22
       
Article II The Credits
22
         
SECTION 2.01.
Commitments
22
 
SECTION 2.02.
Loans and Borrowings
22
 
SECTION 2.03.
Requests for Revolving Borrowings
23
 
SECTION 2.04.
[Intentionally Omitted]
23
 
SECTION 2.05.
Funding of Borrowings
24
 
SECTION 2.06.
Letters of Credit
24
 
SECTION 2.07.
Interest Elections
29
 
SECTION 2.08.
Termination and Reduction of Commitments
31
 
SECTION 2.09.
Repayment of Loans; Evidence of Debt
31
 
SECTION 2.10.
Prepayment of Loans
32
 
SECTION 2.11.
Fees
33
 
SECTION 2.12.
Interest
34
 
SECTION 2.13.
Alternate Rate of Interest; Illegality
34
 
SECTION 2.14.
Increased Costs
36
 
SECTION 2.15.
Break Funding Payments
37
 
SECTION 2.16.
Taxes
38
 
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
40
 
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
41
 
SECTION 2.19.
Borrowing Subsidiaries
42
 
SECTION 2.20.
Determination of Dollar Equivalents
43
 
SECTION 2.21.
Judgment Currency
43
 
SECTION 2.22.
Expansion Option
44
 
SECTION 2.23.
Extension of Maturity Date
45
 
SECTION 2.24.
Defaulting Lenders
46
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
48
         
SECTION 3.01.
Organization; Powers
48
 
SECTION 3.02.
Authorization; Enforceability
48
 
SECTION 3.03.
Governmental Approvals; No Conflicts
48
 
SECTION 3.04.
Financial Condition; No Material Adverse Change
48
 
SECTION 3.05.
Properties
49
 
SECTION 3.06.
Litigation and Environmental Matters
49
 
SECTION 3.07.
Compliance with Laws and Agreements
49
 
SECTION 3.08.
Investment Company Status
49
 
SECTION 3.09.
Taxes
49
 
SECTION 3.10.
ERISA
50

 
 
i

--------------------------------------------------------------------------------



 
 
 

 
SECTION 3.11.
Disclosure
50
 
SECTION 3.12.
Solvency
50
 
SECTION 3.13.
Anti-Corruption Laws and Sanctions
50
 
SECTION 3.14.
Margin Stock
50
       
ARTICLE IV CONDITIONS
51
         
SECTION 4.01.
Effective Date
51
 
SECTION 4.02.
Each Credit Event
52
 
SECTION 4.03.
Each Borrowing Subsidiary Credit Event
52
       
ARTICLE V AFFIRMATIVE COVENANTS
53
         
SECTION 5.01.
Financial Statements and Other Information
53
 
SECTION 5.02.
Notices of Material Events
54
 
SECTION 5.03.
Existence; Conduct of Business
55
 
SECTION 5.04.
Payment of Taxes
55
 
SECTION 5.05.
Maintenance of Properties; Insurance
55
 
SECTION 5.06.
Books and Records; Inspection Rights
55
 
SECTION 5.07.
Compliance with Laws
55
 
SECTION 5.08.
Use of Proceeds
56
       
ARTICLE VI NEGATIVE COVENANTS
56
         
SECTION 6.01.
Subsidiary Indebtedness
56
 
SECTION 6.02.
Liens
57
 
SECTION 6.03.
Fundamental Changes; Line of Business
58
 
SECTION 6.04.
Transactions with Affiliates
59
 
SECTION 6.05.
Hedging Agreements
59
 
SECTION 6.06.
Leverage Ratio
59
       
ARTICLE VII EVENTS OF DEFAULT
59
   
ARTICLE VIII THE ADMINISTRATIVE AGENT
61
   
ARTICLE IX GUARANTEE
63
   
ARTICLE X MISCELLANEOUS
65
         
SECTION 10.01.
Notices
65
 
SECTION 10.02.
Waivers; Amendments
66
 
SECTION 10.03.
Expenses; Indemnity; Damage Waiver
67
 
SECTION 10.04.
Successors and Assigns
69
 
SECTION 10.05.
Survival
74
 
SECTION 10.06.
Counterparts; Integration; Effectiveness
74
 
SECTION 10.07.
Severability
74
 
SECTION 10.08.
Right of Setoff
75
 
SECTION 10.09.
Governing Law; Jurisdiction; Consent to Service of Process
75
 
SECTION 10.10.
WAIVER OF JURY TRIAL
76
 
SECTION 10.11.
Headings
76
 
SECTION 10.12.
Confidentiality
76
 
SECTION 10.13.
Interest Rate Limitation
77
 
SECTION 10.14.
USA PATRIOT Act
77
 
SECTION 10.15.
No Advisory or Fiduciary Responsibility
77
 
SECTION 10.16.
Certain ERISA Matters
78
 
SECTION 10.17.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
80


 


ii

--------------------------------------------------------------------------------







SCHEDULES:
2.01
Lenders and Commitments
2.06
Existing Letters of Credit
3.01
Subsidiaries
3.06
Litigation and Environmental Matters
6.01
Existing Indebtedness
6.02
Existing Liens



EXHIBITS:
A
Form of Assignment and Assumption
B-1
Form of Borrowing Subsidiary Agreement
B-2
Form of Borrowing Subsidiary Termination
C
Form of Increasing Lender Supplement
D
Form of Augmenting Lender Supplement



 


iii

--------------------------------------------------------------------------------



 
THIS 5-YEAR REVOLVING CREDIT AGREEMENT dated as of December 20, 2017 (as it may
be amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), among CRANE CO., the Borrowing Subsidiaries party hereto, the
LENDERS party hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, as syndication
agent (in such capacity, the “Syndication Agent”), BMO HARRIS BANK N.A., HSBC
BANK USA, N.A. and TD BANK, N.A., as documentation agents (in such capacities,
the “Documentation Agents”), and JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).


The parties hereto agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.01.          Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Act” has the meaning assigned to such term in Section 10.14.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreed Currencies” means (a) Dollars, (b) euro, (c) Pounds Sterling, (d)
Canadian Dollars and (e) any other currency (i) that is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars, (ii) for which a LIBOR Screen Rate is available in the
Administrative Agent’s reasonable determination and (iii) that is agreed to by
the Administrative Agent and each of the Lenders.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period in Dollars on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that the
Adjusted LIBO Rate for any day shall be based on the LIBO Rate for a one month
Interest Period in Dollars at approximately 11:00 a.m. London time on such day,
subject to the interest rate floors set forth therein. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in
1



--------------------------------------------------------------------------------





the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively (provided that clause (c) shall not be applicable during any period
in which the Adjusted LIBO Rate is unavailable or unascertainable).
 
“Alternative Rate” has the meaning assigned to such term in Section 2.13(a).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption, including, the United
States Foreign Corrupt Practices Act of 1977.
“Applicable LC Sublimit” means (a) with respect to JPMorgan Chase Bank, N.A.
(together with its successors and assigns) in its capacity as an Issuing Bank
under this Agreement and any of its Affiliates constituting Issuing Banks,
$25,000,000, (b) with respect to Wells Fargo Bank, National Association
(together with its successors and assigns) in its capacity as an Issuing Bank
under this Agreement and any of its Affiliates constituting Issuing Banks,
$25,000,000 and (c) with respect to any other Person that becomes an Issuing
Bank pursuant to the terms of this Agreement, such amount as agreed to in
writing by the Company, the Administrative Agent and such Person at the time
such Person becomes an Issuing Bank pursuant to the terms of this Agreement, as
each of the foregoing amounts may be decreased or increased from time to time
with the written consent of the Company, the Administrative Agent and the
Issuing Banks (provided that any increase in the Applicable LC Sublimit with
respect to any Issuing Bank shall only require the consent of the Company and
such Issuing Bank).
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that, in the
case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan, or with respect to the Facility Fee payable hereunder, as the
case may be, the applicable rate per annum set forth below (expressed in basis
points) under the caption “ABR Spread”, “Eurocurrency Spread” or “Facility Fee
Rate”, as the case may be, based upon the ratings by S&P and Moody’s,
respectively, applicable on such date to the Index Debt:
Categories
 
Index Debt Ratings:
(S&P/Moody’s)
 
ABR Spread
 
Eurocurrency
Spread
 
Facility Fee
Rate
I
 
Greater than or equal to A/A2
 
0.0 bps
 
80.5 bps
 
7.0 bps
II
 
Greater than or equal to A-/A3 but less than A/A2
 
0.0 bps
 
91.0 bps
 
9.0 bps
III
 
Greater than or equal to BBB+/Baa1 but less than
A-/A3
 
0.0 bps
 
100.0 bps
 
12.5 bps
IV
 
Greater than or equal to BBB/Baa2 but less than BBB+/Baa1
 
10.0 bps
 
110.0 bps
 
15.0 bps
V
 
Greater than or equal to BBB-/Baa3 but less than BBB/Baa2
 
17.5 bps
 
117.5 bps
 
20.0 bps
VI
 
Less than BBB-/Baa3
 
50.0 bps
 
150.0 bps
 
25.0 bps



2



--------------------------------------------------------------------------------





For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category VI; (b) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings, unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next above that of the lower of the two
ratings; and (c) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.
“Approved Fund” has the meaning assigned to such term in Section 10.04.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.
“Augmenting Lender” has the meaning assigned to such term in Section 2.22.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or
3



--------------------------------------------------------------------------------





instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
 
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Tax Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Tax Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Borrower” means the Company or any Borrowing Subsidiary.
“Borrowing” or “Revolving Borrowing” means Revolving Loans of the same Type,
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect.
“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Borrowing Subsidiary” means, at any time, each Wholly-Owned Subsidiary
designated as a Borrowing Subsidiary by the Company pursuant to Section 2.19, in
each case until such Person has ceased to be a Borrowing Subsidiary pursuant to
Section 2.19.
“Borrowing Subsidiary Agreement” means each agreement entered into among (a) the
Company, (b) the applicable Subsidiary and (c) the Administrative Agent whereby
such Wholly-Owned Subsidiary is designated as a Borrowing Subsidiary pursuant to
Section 2.19, which agreement shall be substantially in the form of Exhibit B-1,
as amended, supplemented, restated or otherwise modified from time to time.
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit B-2.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
or (c) below, any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed, (b) with respect to all notices and determinations in connection with,
and payments of principal and interest on, any Eurocurrency Loan denominated in
Dollars, or any ABR Loan as to which the interest rate is determined by
reference to the Adjusted LIBO Rate, any day that (i) is not a Saturday, Sunday
or other day on which commercial banks in New York City are authorized or
required by law to remain closed and (ii) is also a London Banking Day, and (c)
with respect to all notices and determinations in connection with, and payments
of principal and interest on, any Eurocurrency Loan denominated in any Foreign
Currency, any day that (i) is not a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed and (ii) is also a day on which dealings in deposits in the relevant
Foreign Currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency and in the city in which
the Eurocurrency Payment Office for such agreed currency is located (and in the
case of Euros, is also a TARGET Day).
“Canadian Dollars” means the lawful money of Canada.
4



--------------------------------------------------------------------------------





“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that any obligations relating to a lease that was accounted
for by such Person as an operating lease as of the Effective Date and any
similar lease entered into after the Effective Date by such Person shall be
accounted for as obligations relating to an operating lease and not as Capital
Lease Obligations.
“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (howsoever designated) of corporate
stock, (c) in the case of a partnership, partnership interests (whether general
or limited) and (d) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing person, in each such case regardless of class or
designation.
“CDOR Rate” means, for any Loans denominated in Canadian Dollars, the CDOR
Screen Rate or, if applicable pursuant to the definition of “LIBO Rate”, the
applicable Interpolated Rate, Reference Bank Rate or such other rate as
determined pursuant to the terms of Section 2.13 as applicable.
“CDOR Screen Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time,
as of 10:00 a.m. (Toronto, Ontario time) on the Quotation Day for such Interest
Period (as adjusted by the Administrative Agent after 10:00 a.m. (Toronto,
Ontario time) to reflect any error in the posted rate of interest or in the
posted average annual rate of interest); provided that if such rates are not
available on the Reuters Screen CDOR Page on any particular day, then the
Canadian deposit offered rate component of such rate on that day shall be
calculated as the cost of funds quoted by the Administrative Agent to raise
Canadian Dollars for the applicable Interest Period as of 10:00 a.m. (Toronto,
Ontario time) on the Quotation Day for such Interest Period for commercial loans
or other extensions of credit to businesses of comparable credit risk; or if
such day is not a Business Day, then as quoted by the Administrative Agent on
the immediately preceding Business Day.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date), of Capital Stock representing
more than 40% of the aggregate ordinary voting power represented by the issued
and outstanding Capital Stock of the Company or (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who do not constitute Continuing Directors.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines,
5



--------------------------------------------------------------------------------





requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted, issued or implemented.
 
“Charges” has the meaning assigned to such term in 10.13.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to purchase participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced or terminated from time to time pursuant to Section 2.08, (b) increased
from time to time pursuant to Section 2.22 and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
10.04. The initial amount of each Lender’s Commitment is set forth on Schedule
2.01 (to the extent a party hereto on the Effective Date) or in the Assignment
and Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have become a party hereto, as applicable. As of the Effective
Date, the aggregate amount of the Lenders’ Commitments is $550,000,000.
“Company” means Crane Co., a Delaware corporation.
“Computation Date” is defined in Section 2.20.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 “Consolidated Capitalization” means, on any date, the sum of (a) Consolidated
Indebtedness as of such date, plus (b) Consolidated Net Worth as of such date,
as determined in accordance with GAAP, except as otherwise expressly provided
herein.
“Consolidated Indebtedness” means, on any date, the aggregate principal amount
of Indebtedness of the Company and its consolidated Subsidiaries outstanding as
of such date, as determined on a consolidated basis in accordance with GAAP,
except as otherwise expressly provided herein.
“Consolidated Net Worth” means, on any date, all amounts that would be included
under stockholders’ equity on a consolidated balance sheet of the Company and
its consolidated Subsidiaries, as determined on a consolidated basis in
accordance with GAAP.
“Continuing Directors” means the directors of the Company on the Effective Date
and each other director of the Company, if, in each case, such other director’s
election or nomination for election to the board of directors of the Company is
approved by at least 51% of the then Continuing Directors.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Crane Acquisition” means the acquisition by the Company, via a merger, of all
of the issued and outstanding equity interests of the Crane Target pursuant to
the Crane Merger Agreement.
“Crane Merger Agreement” means the Agreement and Plan of Merger, dated as of
December 5, 2017, among the Company, as buyer, CF Development Corp., a
Massachusetts corporation and a wholly-owned subsidiary of the Company, as the
Transitory Subsidiary (as defined in the Crane Merger
6



--------------------------------------------------------------------------------





Agreement), the Crane Target, and, solely for purposes of being bound by
Sections 2.4, 2.6, 2.7, Article VIII, Article IX, Article X, Article XI and
Article XII of the Crane Merger Agreement, and solely in such Person’s capacity
as the Company Equityholder Representative (as defined in the Crane Merger
Agreement), Shareholder Representative Services LLC, a Colorado limited
liability company.


“Crane Target” means Crane & Co., Inc., a Massachusetts corporation.
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to Administrative Agent, any Lender or the Issuing
Bank any other amount required to be paid by it hereunder (including in respect
of its participations in Letters of Credit), unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Company, the
Administrative Agent, any Lender or the Issuing Bank in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by
the Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has, or has a direct or indirect parent company that has (i)
become the subject of a Bankruptcy Event or (ii) become the subject of a Bail-In
Action.
“Disqualified Institution” means, on any date, (a) any Person designated by the
Company as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the Effective Date (which such notice shall
specify such Person by legal name), (b) any other Person that is a competitor of
the Company or any of its Subsidiaries or, unless (and until such time as) the
Crane Merger Agreement is terminated prior to the consummation of the Crane
Acquisition, the Crane Target or any of its Subsidiaries, which Person has been
designated by the Company as a “Disqualified Institution” by written notice to
the Administrative Agent (which such notice shall specify such Person by legal
name) and the Lenders (including by posting such notice to any applicable
electronic transmission system) not less than five (5) Business Days prior to
such date and (c) any Affiliate of a Person identified pursuant to clause (a) or
(b) that is obviously an affiliate of any such entity Person identified in
clause (a) or (b) above (based solely on the similarity of the legal name of
such Affiliate to the legal name of such Person); provided that “Disqualified
Institutions” shall exclude any Person that the Company has designated as no
longer being a “Disqualified Institution” by written notice delivered to the
Administrative Agent from time to time.
7



--------------------------------------------------------------------------------





“Documentation Agent” means each of BMO Harris Bank N.A., HSBC Bank USA, N.A.
and TD Bank, N.A., in each case, in its capacity as documentation agent for the
credit facility evidenced by this Agreement.
“Dollar Equivalent” of any currency at any date shall mean (a) the amount of
such currency if such currency is Dollars or (b) the equivalent amount thereof
in Dollars if such currency is a Foreign Currency, calculated on the basis of
the Exchange Rate for such currency, on or as of the most recent Computation
Date provided for in Section 2.20.
“Dollars” or “$” refers to lawful money of the United States.
“Domestic Borrower” means the Company and each other Borrowing Subsidiary that
is organized under the laws of a jurisdiction located in the United States.
“DQ List” has the meaning assigned to such term in Section 10.04(f)(iv).
“ECP Rules” has the meaning assigned to such term in Article IX.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 10.02).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
8



--------------------------------------------------------------------------------





“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Tax Code or, solely for purposes of Section 302 of ERISA
and Section 412 of the Tax Code, is treated as a single employer under Section
414 of the Tax Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Tax Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Tax Code or Section 302(c) of ERISA of an application for
a waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition upon the Company or any
of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent within the meaning of
Title IV of ERISA.
“euro” or “EUR” means the single currency of the Participating Member States.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.
“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Company or, in the absence of such agreement, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
9



--------------------------------------------------------------------------------





of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender or the Issuing Bank, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Company under Section 2.18(b)), any
withholding Tax that is imposed by the United States on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
applicable Borrower with respect to such withholding Tax pursuant to Section
2.16(a), (c) Taxes attributable to a recipients failure to comply with Section
2.16(e), and (d) any withholding Tax imposed under FATCA.
“Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of May 18, 2012, among the Company, the Subsidiaries of the
Company party thereto from time to time as borrowing subsidiaries, the lenders
party thereto from time to time, and JPMorgan Chase Bank, N.A., as
administrative agent, as amended, restated, supplemented or otherwise modified
from time to time.
“Existing Letters of Credit” has the meaning assigned to such term in Section
2.06(a).
“Facility Fee” has the meaning assigned to such term in Section 2.11(a).
“FATCA” means Sections 1471 through 1474 of the Tax Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Tax Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Tax Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Financial Officer” means the chief financial officer, principal financial
officer, principal accounting officer, treasurer or controller of the Company.
10



--------------------------------------------------------------------------------





“Foreign Currencies” means Agreed Currencies other than Dollars.
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
“Foreign Lender” means with respect to any Borrower, any Lender that is not
organized under the laws of a jurisdiction in which such Borrower is located.
“Foreign Subsidiary Borrower” means any Borrowing Subsidiary that is not
organized under the laws of a jurisdiction located in the United States.
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guaranteed Obligations” means the obligations of each of the Borrowing
Subsidiaries under this Agreement, the Borrowing Subsidiary Agreements, the
other Loan Documents and each Hedging Agreement between a Borrower and a Lender
or an Affiliate of a Lender, in all cases, whether for principal, interest,
guaranties, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all reasonable fees and disbursements of counsel
to the Administrative Agent or any Lender) or otherwise. Without limiting the
generality of the foregoing, the definition of “Guaranteed Obligations” includes
all amounts that would be owed by each of the Borrowing Subsidiaries to the
Lenders and the Administrative Agent under this Agreement, the Borrowing
Subsidiary Agreements and the other Loan Documents but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Borrowing Subsidiary.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
11



--------------------------------------------------------------------------------





“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increasing Lender” has the meaning assigned to such term in Section 2.22.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.22.
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.22.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (f)
except in the determination of the Leverage Ratio with respect to contingent
obligations in respect of letters of credit, performance bonds, bid bonds,
customs bonds, surety bonds and performance guaranties, all Guarantees by such
Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person and all obligations of such Person incurred in connection with any
securitization or other asset-backed financing, (h) except in the determination
of the Leverage Ratio, all obligations of such Person under Synthetic Leases,
(i) except in the determination of the Leverage Ratio with respect to contingent
obligations, all obligations, contingent or otherwise, of such Person in respect
of letters of credit, performance bonds, bid bonds, customs bonds, surety bonds
and performance guaranties, (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances and (k) all obligations of such
Person arising with respect to Capital Stock that are mandatorily redeemable by
such Person or otherwise redeemable at the option of the holder thereof, in
whole or in part, prior to the date that is 90 days after the stated Maturity
Date. The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, that are imposed
on or with respect to any payment made by a Borrower hereunder, and (b) to the
extent not otherwise described in the foregoing clause (a), Other Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Information” has the meaning assigned to such term in Section 10.12.
“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to
12



--------------------------------------------------------------------------------





the last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period and the Maturity Date.


“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which the
applicable Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, as of the applicable time on the
applicable Quotation Date.
“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association and each other Lender designated by the Company as an
“Issuing Bank” hereunder that has agreed to such designation (and is reasonably
acceptable to the Administrative Agent), each in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank”, as used with respect to any of the institutions
named in the first sentence hereof, shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate. All references contained
in this Agreement and the other Loan Documents to “the Issuing Bank” shall be
deemed to apply equally to each of the institutions referred to in this
definition as an Issuing Bank in their respective capacities as issuers of any
and all Letters of Credit issued by each such institution.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Equivalent of all outstanding Letters of Credit at such time (including, without
limitation, in the case of outstanding Letters of Credit denominated in any
Foreign Currency, the Dollar Equivalent of the aggregate then undrawn and
unexpired amount thereof) plus (b) the aggregate Dollar Equivalent of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrowers
at such time (including, without limitation, in the case of Letters of Credit
denominated in any currency other than Dollars, the Dollar Equivalent of the
unreimbursed aggregate amount of drawings thereunder, to the extent that such
amount has not been converted into Dollars in accordance with Section 2.06(e)).
The LC Exposure of any Lender at any time shall be its Applicable Percentage of
the total LC Exposure at such time.
“Lead Arrangers” means each of Wells Fargo Securities and JPMorgan Chase Bank,
N.A. in its capacity as joint lead arranger and joint bookrunner for the credit
facility evidenced by this Agreement.
13



--------------------------------------------------------------------------------





“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.22 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Indebtedness
as of such date to (b) Consolidated Capitalization as of such date.
“LIBO Rate” means, with respect to (a) any Eurocurrency Borrowing denominated in
any LIBOR Quoted Currency and for any applicable Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for such LIBOR
Quoted Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, on the Quotation Day for such LIBOR Quoted Currency and Interest
Period; provided that, if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement and (b) any
Eurocurrency Borrowing denominated in Canadian Dollars and for any applicable
Interest Period, the CDOR Screen Rate on the Quotation Day for Canadian Dollars
for such Interest Period; provided that, if the CDOR Screen Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided, further, that if a LIBOR Screen Rate or CDOR Screen Rate,
as applicable, shall not be available at such time for such Interest Period (the
“Impacted Interest Period”), then the LIBOR Screen Rate or CDOR Screen Rate, as
applicable, for such currency and such Interest Period shall be the Interpolated
Rate; provided, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided,
further, that if a LIBOR Screen Rate or CDOR Screen Rate, as applicable, shall
not be available at such time for such currency or such Interest Period with
respect to such Eurocurrency Borrowing for any reason and the Administrative
Agent shall reasonably determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the Administrative Agent shall give notice thereof to the
Company (on behalf of itself and the Borrowing Subsidiaries) and the Lenders as
promptly as practicable thereafter that the applicable Reference Bank Rate shall
be the LIBO Rate for such Interest Period for such Eurocurrency Borrowing;
provided that if the Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement. It is understood and
agreed that all of the terms and conditions of this definition of “LIBO Rate”
shall be subject to Section 2.13.
“LIBOR Quoted Currency” means (a) Dollars, (b) euro and (c) Pounds Sterling.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement and
each promissory note issued pursuant to Section 2.09(f), as each may be amended,
supplemented, restated or
14



--------------------------------------------------------------------------------





otherwise modified from time to time.  The “Loan Documents” shall not include
any Hedging Agreement between a Borrower and a Lender or an Affiliate of a
Lender.


“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (a) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (b) the local time at the place of the
relevant Eurocurrency Payment Office of the applicable Foreign Currency or
London, England time if no Eurocurrency Payment Office is specified for the
applicable Foreign Currency in the case of a Loan, Borrowing or LC Disbursement
denominated in a Foreign Currency.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole or (b) the rights of or benefits available to the Lenders under
any Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loans and other than
Indebtedness owed solely to the Company or any of its Subsidiaries), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Company and the Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Company or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Company or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.
“Material Subsidiary” means, at any time, (a) any Borrowing Subsidiary and (b)
any Subsidiary which as of such time meets the definition of a “significant
subsidiary” contained as of the Effective Date in Regulation S-X of the SEC.
“Maturity Date” means December 20, 2022.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of a Borrower hereunder, Taxes imposed as a result
of a present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or similar levies
arising from any payment made under any Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.18).
15



--------------------------------------------------------------------------------





 “Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
“Participant” has the meaning assigned to such term in Section 10.04.
“Participant Register” has the meaning assigned to such term in Section 10.04.
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)          Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)          statutory Liens of landlords, statutory Liens of banks and rights
of set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 5.04;
(c)          pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)          deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
(e)          judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;
(f)          easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary;
(g)          leases or subleases granted to third parties not interfering in any
material respect with the ordinary conduct of the business of Company or any of
its Subsidiaries;
16



--------------------------------------------------------------------------------





(h)          any (i) interest or title of a lessor or sublessor under any lease
permitted by this Agreement, (ii) restriction or encumbrance that the interest
or title of such lessor or sublessor may be subject to, or (iii) subordination
of the interest of the lessee or sublessee under such lease to any restriction
or encumbrance referred to in the preceding clause (ii), so long as the holder
of such restriction or encumbrance agrees to recognize the rights of such lessee
or sublessee under such lease;
(i)          Liens arising from filing UCC financing statements relating solely
to leases permitted by this Agreement;
(j)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; and
(k)          licenses of patents, trademarks and other intellectual property
rights granted by Company or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of Company or such Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Tax Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pounds Sterling” means the lawful currency of the United Kingdom.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (a) if the currency is Pounds Sterling or Canadian Dollars, the
first day of such Interest Period, (b) if the currency is euro, the day that is
two (2) TARGET Days before the first day of such Interest Period, and (c) for
any other currency, the day that is two (2) Business Days before the first day
of such Interest Period (unless, in each case, market practice differs in the
relevant market where the LIBO Rate for such currency is to be determined, in
which case the Quotation Day will be determined by the Administrative Agent in
accordance with market practice in such market (and if quotations would normally
be given on more than one day, then the Quotation Day will be the last of those
days)).
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
interbank market (or other applicable interbank markets determined by the
Administrative Agent)
17



--------------------------------------------------------------------------------





in the relevant currency and for the relevant period, were it to do so by asking
for and then accepting interbank offers in reasonable market size in that
currency and for that period.


“Reference Banks” means the principal London offices (or other applicable
offices as determined by the Administrative Agent in consultation with the
Company) of Wells Fargo Bank, National Association and JPMorgan Chase Bank, N.A.
and such other banks as may be appointed by the Administrative Agent in
consultation with the Company. No Lender shall be obligated to be a Reference
Bank without its consent.
“Register” has the meaning set forth in Section 10.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing greater than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
Dollar Equivalent of outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure.
“Revolving Loan” has the meaning assigned to such term in Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury of the United Kingdom or any relevant and applicable
sanctioning authority of a European Union member state, (b) any Person located,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom or any relevant and applicable sanctioning authority of a
European Union member state.
“Screen Rates” means the LIBOR Screen Rate and the CDOR Screen Rate.
“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of its functions.
18



--------------------------------------------------------------------------------





“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the sum of the liabilities (including contingent liabilities)
of such Person and its Subsidiaries, on a consolidated basis, does not exceed
the fair value of the present assets of such Person and its Subsidiaries, on a
consolidated basis, (b) the present fair saleable value of the assets of such
Person and its Subsidiaries, on a consolidated basis, is greater than the total
amount that will be required to pay the probable liabilities (including
contingent liabilities) of such Person and its Subsidiaries as they become
absolute and matured, (c) the capital of such Person and its Subsidiaries, on a
consolidated basis, is not unreasonably small in relation to their business as
contemplated on such date, (d) such Person and its Subsidiaries, on a
consolidated basis, have not incurred and do not intend to incur, or believe
that they will incur, debts or other liabilities, including current obligations,
beyond their ability to pay such debts or other liabilities as they become due
(whether at maturity or otherwise), and (e) such Person and its Subsidiaries, on
a consolidated basis, are “solvent” within the meaning given to that term and
similar terms under applicable laws relating to fraudulent transfers and
conveyances.  For purposes hereof, subject to note 10 of the Company’s most
recent audited financial statements, the amount of any contingent liability
shall be computed as the amount that, in light of all of the facts and
circumstances existing as of such  date, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Specified Event of Default” means an Event of Default under clauses (a), (b),
(h), (i) or (j) of Article VII.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.
“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.
“Subsidiary” means any subsidiary of the Company.
“Syndication Agent” means Wells Fargo Bank, National Association in its capacity
as syndication agent for the credit facility evidenced by this Agreement.
19



--------------------------------------------------------------------------------





“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euro.
“Tax Code” means the Internal Revenue Code of 1986, as amended from time to
time.
“Taxes” means any and all present or future taxes (of any nature whatsoever),
levies, imposts, duties, deductions, fees, assessments, charges or withholdings
imposed by any Governmental Authority.
“Trade Date” has the meaning assigned to such term in Section 10.04(f)(i).
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.S.” or “United States” means the United States of America.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Tax Code.
“Wells Fargo Securities” means Wells Fargo Securities, LLC.
“Wholly-Owned Subsidiary” means a Subsidiary all the Capital Stock of which
(other than directors’ qualifying shares and foreign national qualifying shares
to the extent required by applicable law) is owned by the Company and/or one or
more Wholly-Owned Subsidiaries.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.          Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to Type
(e.g., a “Eurocurrency Borrowing”).
20



--------------------------------------------------------------------------------





SECTION 1.03.          Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise or specifically provided for otherwise herein (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
SECTION 1.04.          Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (a) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein, (b) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof, and (c) without giving effect to any change to or modification
of GAAP after the Effective Date (including as a result of the adoption of ASU
2016-02 after the Effective Date) which would require capitalization of leases
that would be characterized as “operating leases” under GAAP (including prior to
any such adoption) as of the Effective Date.
SECTION 1.05.          Status of Obligations. In the event that the Company or
any Borrowing Subsidiary shall at any time issue or have outstanding any
Subordinated Indebtedness, the Company or such Borrowing Subsidiary shall take
all such actions as shall be necessary to cause the obligations
21



--------------------------------------------------------------------------------





hereunder to constitute senior indebtedness (however denominated) in respect of
such Subordinated Indebtedness and to enable the Administrative Agent and the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the obligations
hereunder are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.
 
SECTION 1.06.          Time of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
SECTION 1.07.          Rates.  The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate”.




ARTICLE II

THE CREDITS
SECTION 2.01.          Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make revolving loans (each, a “Revolving
Loan”) to any Borrower in Agreed Currencies from time to time during the
Availability Period in an aggregate principal amount that will not result in (a)
the Dollar Equivalent of such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the sum of the Dollar Equivalent of the total
Revolving Credit Exposures exceeding the total Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Revolving Loans.
SECTION 2.02.          Loans and Borrowings. (a)Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(b)          Subject to Section 2.13, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the applicable Borrower
may request in accordance herewith; provided that each ABR Loan shall only be
made in Dollars. Each Lender at its option may make any Eurocurrency Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Sections 2.13, 2.14,
2.15 and 2.16 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of any Borrower to repay such Loan in accordance with the terms of
this Agreement.
(c)          At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if such Borrowing is denominated in a Foreign
Currency, 1,000,000 units of such currency) and not less than $5,000,000 (or, if
such Borrowing is denominated in a Foreign Currency, 5,000,000
22



--------------------------------------------------------------------------------





units of such currency). At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that an ABR Borrowing may be
in an aggregate amount that is equal to the entire unused balance of the total
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten Eurocurrency Borrowings outstanding.
(d)          Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.
SECTION 2.03.          Requests for Revolving Borrowings. To request a Revolving
Borrowing, a Borrower shall notify the Administrative Agent of such request (a)
by irrevocable written notice (via a written Borrowing Request in a form
approved by the Administrative Agent and signed by such Borrower promptly
followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three (3)
Business Days (in the case of a Eurocurrency Borrowing denominated in Dollars)
or four (4) Business Days (in the case of a Eurocurrency Borrowing denominated
in a Foreign Currency), in each case before the date of the proposed Borrowing
or (b) by telephone or by irrevocable written notice (via a written Borrowing
Request in a form approved by the Administrative Agent and signed by such
Borrower) in the case of an ABR Borrowing, not later than 11:00 a.m. on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile
transmission to the Administrative Agent of a written Borrowing Request in a
form approved by the Administrative Agent and signed by the applicable Borrower
within the required time and date prescribed above in respect of the proposed
Borrowing. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:
(i)          the aggregate amount of the requested Borrowing;
(ii)          the date of such Borrowing, which shall be a Business Day;
(iii)          whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;
(iv)          in the case of a Eurocurrency Borrowing, the Agreed Currency and
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and
(v)          the location and number of the applicable account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.
If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Borrowing, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04.          [Intentionally Omitted].
23



--------------------------------------------------------------------------------





SECTION 2.05.          Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars to a
Domestic Borrower, by 1:00 p.m. to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 1:00 p.m., Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency. The
Administrative Agent will make such Loans available to the applicable Borrower
by promptly crediting the amounts so received, in like funds, to (x) in the case
of Loans denominated in Dollars, an account of such Borrower (which may be an
account maintained with the Administrative Agent) designated by such Borrower in
a notice of account designation or as otherwise directed in writing by such
Borrower, which notice of account designation or other written direction shall
be in form and substance reasonably satisfactory to the Administrative Agent,
and (y) in the case of Loans denominated in a Foreign Currency, an account of
such Borrower in the relevant jurisdiction and designated by such Borrower in a
notice of account designation or as otherwise directed in writing by such
Borrower, which notice of account designation or other written direction shall
be in form and substance reasonably satisfactory to the Administrative Agent;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e) shall be remitted by the Administrative Agent to
the Issuing Bank.
(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and the rate reasonably determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency) or (ii) in the case of a
Borrower, the interest rate applicable to the subject Loan. If any such amount
required to be paid by any Lender is not in fact made available to the
Administrative Agent within three Business Days following the date upon which
such Lender receives notice from the Administrative Agent, the Administrative
Agent shall be entitled to recover from such Lender, on demand, such amount with
interest thereon calculated from such due date at the rate set forth in the
preceding sentence plus 2%. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then such amount (exclusive of interest
paid by such Lender to the Administrative Agent under this Section 2.05(b))
shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.06.          Letters of Credit
(a)          General. Subject to the terms and conditions set forth herein, each
Borrower may request the issuance of Letters of Credit denominated in Agreed
Currencies for its own account or for the account of a Subsidiary in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by a Borrower
24



--------------------------------------------------------------------------------





to, or entered into by a Borrower with, the Issuing Bank relating to any Letter
of Credit, the terms and conditions of this Agreement shall control. The letters
of credit identified on Schedule 2.06 (the “Existing Letters of Credit”) shall
be deemed to be “Letters of Credit” issued on the Effective Date for all
purposes of the Loan Documents.
(b)          Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), a Borrower shall hand
deliver or facsimile transmission (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be reasonably necessary to prepare, amend, renew or extend such Letter of
Credit. If requested by the Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit such Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the sum of the Dollar Equivalent of the total Revolving
Credit Exposures shall not exceed the total Commitments and (ii) the Dollar
Equivalent of the face amount of all Letters of Credit issued and then
outstanding by any Issuing Bank shall not exceed such Issuing Bank’s Applicable
LC Sublimit. The Issuing Bank shall advise the Administrative Agent of the
issuance, amendment or expiration of any Letter of Credit and of any payment
thereunder as of the end of each calendar month.
(c)          Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date that is one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is one year following the date five Business Days prior to the Maturity
Date.
(d)          Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the applicable Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
25



--------------------------------------------------------------------------------





(e)          Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the applicable Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent in Dollars an amount equal
to such LC Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to such Borrower, in such other Agreed Currency which was paid by the
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 2:00 p.m., Local Time, on the date that such LC
Disbursement is made, if such Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by such Borrower prior to such time on such date, then not
later than 2:00 p.m., Local Time, on (i) the Business Day that such Borrower
receives such notice, if such notice is received prior to 10:00 a.m., Local
Time, on the day of receipt, or (ii) the Business Day immediately following the
day that such Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that such Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with (i) to the extent such LC
Disbursement was made in Dollars, an ABR Borrowing in Dollars in an amount equal
to such LC Disbursement or (ii) to the extent such LC Disbursement was made in a
Foreign Currency, a Eurocurrency Borrowing in such Foreign Currency in an amount
equal to such LC Disbursement and, in each case, to the extent so financed, such
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing or Eurocurrency Borrowing, as applicable. If the
applicable Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from such Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from such Borrower, in the same manner as provided in Section 2.05 with
respect to Revolving Loans made by such Lender (and Section 2.05 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the applicable Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement. If the Company’s reimbursement of, or obligation to reimburse, any
amounts in any Foreign Currency would subject the Administrative Agent, the
Issuing Bank or any Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in Dollars, the Company shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, the Issuing Bank or the relevant
Lender or (y) reimburse each LC Disbursement made in such Foreign Currency in
Dollars, in an amount equal to the Equivalent Amount, calculated using the
applicable Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.
(f)          Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any
26



--------------------------------------------------------------------------------





respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. Neither the Administrative
Agent, the Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the applicable Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by each Borrower to the extent permitted by applicable law) suffered by such
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(g)          Disbursement Procedures. The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
facsimile transmission) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve such Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.
(h)          Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that such Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to ABR Loans (or in
the case such LC Disbursement is denominated in a Foreign Currency, at the
Overnight Foreign Currency Rate for such Agreed Currency plus the then effective
Applicable Rate with respect to Eurocurrency Loans); provided that, if such
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.12(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
27



--------------------------------------------------------------------------------





(i)          Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Company, the Administrative Agent
(such consent not to be unreasonably withheld or delayed), the replaced Issuing
Bank (unless such Issuing Bank is a Defaulting Lender) and the successor Issuing
Bank. The Administrative Agent shall notify the Lenders of any such replacement
of the Issuing Bank. At the time any such replacement shall become effective,
the Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(j)          Cash Collateralization. If (i) any Event of Default shall occur and
be continuing, or (ii) on the date five Business Days prior to the Maturity
Date, any Letter of Credit shall remain outstanding, then, in either case, on
the Business Day that a Borrower receives notice from the Administrative Agent
or the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposure representing greater than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, such
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure (or, in the case of clause (ii) above, 103% of the
LC Exposure) attributable to any Letters of Credit issued for its account as of
such date plus any accrued and unpaid interest thereon; provided that (A) the
portions of such amount attributable to undrawn Foreign Currency Letters of
Credit or LC Disbursements in a Foreign Currency that the Borrowers are not late
in reimbursing shall be deposited in the applicable Foreign Currencies in the
actual amounts (or, in the case of clause (ii) above, 103% of the actual
amounts) of such undrawn Letters of Credit and LC Disbursements and (B) the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower described in clause (h), (i) or (j) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrowers under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made upon the
request of the applicable Borrower and at the applicable Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the applicable Borrower for the LC Exposure attributable to any Letters of
Credit issued for its account at such time or, if the maturity of the Loans has
been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrowers under this Agreement. If any Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid), together with interest or profits, if any, earned upon the
investment of such amount, shall be returned to such Borrower within three
Business Days after all Events of Default have been cured or waived.
28



--------------------------------------------------------------------------------





(k)          Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of a Subsidiary, the applicable Borrower which requested the
issuance of such Letter of Credit shall be obligated to reimburse the Issuing
Bank hereunder for any and all drawings under such Letter of Credit.
(l)          Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Article VII, all amounts (i) that any Borrower
is at the time or thereafter becomes required to reimburse or otherwise pay to
the Administrative Agent in respect of LC Disbursements made under any Foreign
Currency Letter of Credit (other than amounts in respect of which such Borrower
has deposited cash collateral pursuant to paragraph (j) above, if such cash
collateral was deposited in the applicable Foreign Currency to the extent so
deposited or applied), (ii) that the Lenders are at the time or thereafter
become required to pay to the Administrative Agent and the Administrative Agent
is at the time or thereafter becomes required to distribute to the relevant
Issuing Bank pursuant to paragraph (e) of this Section in respect of
unreimbursed LC Disbursements made under any Foreign Currency Letter of Credit
and (iii) of each Lender’s participation in any Foreign Currency Letter of
Credit under which an LC Disbursement has been made shall, automatically and
with no further action required, be converted into the Dollar Equivalent,
calculated using the Administrative Agent’s currency exchange rates on such date
(or in the case of any LC Disbursement made after such date, on the date such LC
Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, the Issuing Bank or any
Lender in respect of the obligations described in this paragraph shall accrue
and be payable in Dollars at the rates otherwise applicable hereunder.
(m)          Issuing Bank Agreements. Each Issuing Bank agrees that, unless
otherwise requested by the Administrative Agent, such Issuing Bank shall report
in writing to the Administrative Agent (i) on or prior to each Business Day on
which such Issuing Bank expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance, amendment, renewal or extension, and the
aggregate face amount of the Letters of Credit to be issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension occurred (and whether the amount thereof changed), it being
understood that such Issuing Bank shall not permit any issuance, renewal,
extension or amendment resulting in an increase in the amount of any Letter of
Credit to occur without first obtaining written confirmation from the
Administrative Agent that it is then permitted under this Agreement, (ii) on
each Business Day on which such Issuing Bank pays any amount in respect of one
or more drawings under Letters of Credit, the date of such payment(s) and the
amount of such payment(s), (iii) on any Business Day on which a Borrower fails
to reimburse any amount required to be reimbursed to such Issuing Bank on such
day, the date of such failure and the amount and currency of such payment in
respect of Letters of Credit and (iv) on any other Business Day, such other
information as the Administrative Agent shall reasonably request.
SECTION 2.07.          Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, a Borrower may elect
to convert such Borrowing to a different Type or to continue such Borrowing and,
in the case of a Eurocurrency Borrowing, may elect Interest Periods therefor,
all as provided in this Section. A Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.
29



--------------------------------------------------------------------------------





(b)          To make an election pursuant to this Section, a Borrower shall
notify the Administrative Agent of such election (by telephone or irrevocable
written notice in the case of a Borrowing denominated in Dollars or by
irrevocable written notice (via an Interest Election Request in a form approved
by the Administrative Agent and signed by such Borrower, or the Company on its
behalf) in the case of a Borrowing denominated in a Foreign Currency) by the
time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or facsimile transmission to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the applicable Borrower. Notwithstanding any contrary provision
herein, this Section shall not be construed to permit any Borrower to (i) change
the currency of any Borrowing, (ii) elect an Interest Period for Eurocurrency
Loans that does not comply with Section 2.02(d) or (iii) convert any Borrowing
to a Borrowing of a Type not available under such Borrowing.
(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:
(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)          if the resulting Borrowing is a Eurocurrency Borrowing, the Agreed
Currency and Interest Period to be applicable thereto after giving effect to
such election, which Interest Period shall be a period contemplated by the
definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)          If the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Foreign Currency with an Interest Period of one month unless (x) such
Eurocurrency Borrowing is or was
30



--------------------------------------------------------------------------------





repaid in accordance with Section 2.10 or (y) such Borrower shall have given the
Administrative Agent an Interest Election Request requesting that, at the end of
such Interest Period, such Eurocurrency Borrowing continue as a Eurocurrency
Borrowing for the same or another Interest Period. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
applicable Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Revolving Borrowing denominated in Dollars may be converted to or
continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto and (iii) unless repaid, each
Eurocurrency Borrowing denominated in a Foreign Currency shall automatically be
continued as a Eurocurrency Borrowing with an Interest Period of one month.
SECTION 2.08.          Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
(b)          The Company may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) the Company shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.10, the Dollar Equivalent of the sum of the Revolving Credit
Exposures would exceed the total Commitments.
(c)          The Company (on behalf of itself and the Borrowing Subsidiaries)
shall notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Company pursuant to this Section shall be
irrevocable; provided that (i) any such notice delivered by the Company may
state that such notice is conditioned upon the occurrence of another
transaction, including the issuance or incurrence of indebtedness or the
issuance of Capital Stock, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied and (ii) such reduction shall
not affect the Company’s ability to increase the Commitments in accordance with
Section 2.22. Any termination or reduction of the Commitments then in effect
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments. No reduction
of the Commitments pursuant to this Section 2.08 shall affect the ability of the
Company to subsequently increase the Commitments in accordance with Section
2.22.
SECTION 2.09.          Repayment of Loans; Evidence of Debt.
(a)          Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower on the Maturity Date in the
Agreed Currency of such Loan. Notwithstanding anything in this Agreement to the
contrary, no Foreign Subsidiary Borrower shall be liable hereunder for any of
the Loans made to, or any other obligation incurred solely by or on behalf of,
any Domestic Borrower.
(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the applicable Borrower to
such Lender resulting from
31



--------------------------------------------------------------------------------





each Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)          The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement.
(e)          Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, each Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.10.          Prepayment of Loans. (a) The Borrowers shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.
(b)          The applicable Borrower shall notify the Administrative Agent by
telephone (confirmed by facsimile transmission) of any prepayment hereunder (i)
in the case of prepayment of a Eurocurrency Borrowing, not later than 11:00
a.m., Local Time, three (3) Business Days before the date of prepayment or (ii)
in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m. on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that any such notice delivered by the Company may state
that such notice is conditioned upon the occurrence of another transaction,
including the issuance or incurrence of indebtedness or the issuance of Capital
Stock, in which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by (i)
accrued interest to the extent required by Section 2.12 and (ii) break funding
payments pursuant to Section 2.15.
(c)          If at any time, (i) other than as a result of fluctuations in
currency exchange rates, the sum of the aggregate Revolving Credit Exposures
exceed the Commitments and (ii) solely as a result of fluctuations in currency
exchange rates, the aggregate Revolving Credit Exposures exceed 105% of the
Commitments, the Borrowers shall immediately repay Borrowings or cash
32



--------------------------------------------------------------------------------





collateralize LC Exposure in an account with the Administrative Agent pursuant
to Section 2.06(j), as applicable, in an aggregate principal amount sufficient
to cause the aggregate Revolving Credit Exposures to be less than or equal to
the Commitments.
SECTION 2.11.          Fees. (a) The Company (on behalf of itself and the
Borrowing Subsidiaries) agrees to pay to the Administrative Agent for the
account of each Lender a facility fee (the “Facility Fee”), which shall accrue
at the Applicable Rate on the daily amount of the Commitment of such Lender
(whether used or unused) during the period from and including the Effective Date
to but excluding the date on which such Commitment terminates; provided that, if
such Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such Facility Fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued Facility Fees pursuant to this
Section 2.11(a) shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the Effective Date;
provided that any Facility Fees accruing after the date on which the Commitments
terminate shall be payable on demand. All Facility Fees pursuant to this Section
2.11(a) shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(b)          The Company (on behalf of itself and the Borrowing Subsidiaries)
agrees to pay (i) to the Administrative Agent for the account of each Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurocurrency Loans on the Dollar Equivalent of the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank for its own account a fronting fee, which
shall accrue at the rate of 0.10% per annum on the Dollar Equivalent of the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by the Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s reasonable and standard fees and commissions with respect to the
issuance, amendment, cancellation, negotiation, transfer, presentment, renewal
or extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Participation fees and fronting fees in respect of Letters of Credit denominated
in Dollars shall be paid in Dollars, and participation fees and fronting fees in
respect of Letters of Credit denominated in a Foreign Currency shall be paid in
such Foreign Currency.
(c)          The Company (on behalf of itself and the Borrowing Subsidiaries)
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Company and the
Administrative Agent.
33



--------------------------------------------------------------------------------





(d)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
Facility Fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances (except, in the case of demonstrable error in
the calculation of such fees, the excess of the fees paid in respect of such
erroneous calculation over the correctly calculated amount of such fees).
SECTION 2.12.          Interest.
(a)          The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
(b)          The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
(c)          [intentionally omitted].
(d)          Notwithstanding the foregoing, during the continuance of a
Specified Event of Default, the principal of the Loans (and, to the extent
permitted by law, overdue interest, fees and other amounts) shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of principal of any Loan, 2% plus the interest rate otherwise applicable to such
Loan, and (ii) in the case of any other amount, 2% plus the rate applicable to
ABR Loans as provided in paragraph (a) of this Section.
(e)          Accrued interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto, upon termination of the
Commitments and at such other times as may be specified herein; provided that
(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(f)          All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) (A) interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate and
(B) interest computed by reference to the CDOR Rate, in each case shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) interest for Borrowings denominated in Pounds Sterling shall be computed on
the basis of a year of 365 days, and in each case of the foregoing clauses (i)
and (ii) shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent
in accordance with the terms of this Agreement, and such determination shall be
conclusive absent demonstrable error.
SECTION 2.13.          Alternate Rate of Interest; Illegality.
(a)          If, at the time that the Administrative Agent shall seek to
determine the Reference Bank Rate, less than two Reference Banks shall supply a
rate to the Administrative Agent for purposes of determining the LIBO Rate for
such Eurocurrency Borrowing, (i) if such Borrowing shall be requested in
Dollars, then such Borrowing shall be made as an ABR
34



--------------------------------------------------------------------------------





Borrowing at the Alternate Base Rate and (ii) if such Borrowing shall be
requested in any Foreign Currency, the LIBO Rate shall be equal to the rate
determined by the Administrative Agent in its reasonable discretion after
consultation with the Company and consented to in writing by the Required
Lenders (the “Alternative Rate”); provided, however, that until such time as the
Alternative Rate shall be determined and so consented to by the Required
Lenders, Borrowings shall not be available in such Foreign Currency.
(b)          If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:
(i)          the Administrative Agent determines (which determination shall be
conclusive absent demonstrable error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate (including,
without limitation, by means of the Interpolated Rate or Reference Bank Rate),
as applicable, for a Loan in the applicable currency or for the applicable
Interest Period; or
(ii)          the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the
applicable currency or for the applicable Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period or
for the applicable Agreed Currency;
then the Administrative Agent shall give notice thereof to the Company (on
behalf of itself and the Borrowing Subsidiaries) and the Lenders by telephone or
facsimile transmission as promptly as practicable thereafter and, until the
Administrative Agent notifies the Company (on behalf of itself and the Borrowing
Subsidiaries) and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurocurrency
Borrowing in the applicable currency or for the applicable Interest Period, as
the case may be, shall be ineffective and, unless repaid, (A) in the case of a
Eurocurrency Borrowing denominated in Dollars, such Borrowing shall be made as
an ABR Borrowing and (B) in the case of a Eurocurrency Borrowing denominated in
a Foreign Currency, such Eurocurrency Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto, (ii) if any Borrowing
Request requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be
made as an ABR Borrowing and (iii) if any Borrowing Request requests a
Eurocurrency Borrowing in a Foreign Currency, then the LIBO Rate for such
Eurocurrency Borrowing shall be the Alternative Rate; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
(c)          If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in Section 2.13(b)(i) have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in Section
2.13(b)(i) have not arisen but the supervisor for the administrator of the LIBOR
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBOR Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Company shall
endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this
35



--------------------------------------------------------------------------------





Agreement as may be applicable.  Notwithstanding anything to the contrary in
Section 10.02, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this Section 2.13(c) (but, in the case of the circumstances
described in clause (ii) of the first sentence of this Section 2.13(c), only to
the extent the LIBOR Screen Rate for the applicable Agreed Currency and such
Interest Period is not available or published at such time on a current basis),
(x) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurocurrency
Borrowing shall be ineffective and (y) if any Borrowing Request requests a
Eurocurrency Borrowing denominated in Dollars, such Borrowing shall be made as
an ABR Borrowing; provided that, if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
(d)          If, after the date hereof, the introduction of, or any change in,
any applicable law or any change in the interpretation or administration thereof
by any Governmental Authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by any Lender with
any request or directive of any such Governmental Authority, central bank or
comparable agency, shall make it unlawful or impossible for any Lender to honor
its obligations hereunder to make or maintain any Eurocurrency Loan, such Lender
shall promptly give notice thereof to the Administrative Agent and the
Administrative Agent shall promptly give notice to the Company and the other
Lenders.  Thereafter, until the Administrative Agent notifies the Company that
such circumstances no longer exist, (i) the obligation of such Lender to make,
to convert ABR Loans into or to continue, Eurocurrency Loans in the applicable
Agreed Currency or Agreed Currencies shall be suspended and (ii) if such Lender
may not lawfully continue to maintain a Eurocurrency Loan to the end of the then
current Interest Period applicable thereto, the applicable Eurocurrency Loan of
such Lender shall immediately be prepaid or, to the extent denominated in
Dollars, converted to an ABR Loan.
SECTION 2.14.          Increased Costs. (a) If any Change in Law shall:
(i)          impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate)
or the Issuing Bank;
(ii)          impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender or any Letter of Credit or participation therein; or
(iii)          subject the Administrative Agent, any Lender, the Issuing Bank or
any other recipient of any payments to be made by or on account of any
obligation of any Borrower hereunder to any Taxes on its Eurocurrency Loans,
Commitments or Letters of Credit, or its deposits, reserves, other liabilities
or capital attributable thereto (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Person of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an
36



--------------------------------------------------------------------------------





Agreed Currency into a Borrowing denominated in any other Agreed Currency) or to
increase the cost to such Person of participating in, issuing or maintaining any
Letter of Credit (including, without limitation, pursuant to any conversion of
any Borrowing denominated in an Agreed Currency into a Borrowing denominated in
any other Agreed Currency) or to reduce the amount of any sum received or
receivable by such Person hereunder whether of principal, interest or otherwise
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency), in respect of any Eurocurrency Loan or Letter of Credit, then,
following receipt of the certificate described in paragraph (c), the applicable
Borrower will pay to such Person such additional amount or amounts as will
compensate such Person for such additional costs incurred or reduction suffered.
(b)          If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time,
following receipt of the certificate described in paragraph (c), the applicable
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.
(c)          A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Company (on behalf of itself and the
Borrowing Subsidiaries) and shall be conclusive absent demonstrable error. The
applicable Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)          Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that none of the Borrowers shall be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 270 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Company (on behalf of itself and the
Borrowing Subsidiaries) of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank ‘s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
SECTION 2.15.          Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.10), (b) the conversion
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.10(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurocurrency
37



--------------------------------------------------------------------------------





Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the applicable Borrower pursuant to Section 2.18, then,
in any such event, the applicable Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. Such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the relevant currency of a comparable amount and
period from other banks in the eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Company (on behalf of itself
and the Borrowing Subsidiaries) and shall be conclusive absent manifest error.
The applicable Borrower shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.
SECTION 2.16.          Taxes. (a) Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes; provided
that if any Borrower shall be required to deduct any Indemnified Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or the Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower shall make such
deductions and (iii) such Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
(b)          In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)          The applicable Borrower shall indemnify the Administrative Agent,
each Lender and the Issuing Bank, within 10 days after written demand therefor,
for the full amount of any Indemnified Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of such Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.16) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Company (on behalf of itself and the Borrowing
Subsidiaries) by a Lender or the Issuing Bank or by the Administrative Agent on
its own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent demonstrable error.
(d)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e)          Any Lender that is a U.S. Person shall deliver to the Company (on
behalf of itself and the Borrowing Subsidiaries) and the Administrative Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the
38



--------------------------------------------------------------------------------





reasonable request of the Company (on behalf of itself or any Borrowing
Subsidiary) or the Administrative Agent), executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax.
(f)          Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall, assuming reasonable prior
written notification by the applicable Borrower to such Lender of the existence
of such law or treaty, deliver to the Company (on behalf of itself and the
Borrowing Subsidiaries) (with a copy to the Administrative Agent), on or prior
to the date on which such Foreign Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of a Borrower or
the Administrative Agent), such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Company (on behalf
of itself and the Borrowing Subsidiaries) as will permit such payments to be
made without withholding or at a reduced rate of withholding.
(g)          If a payment made to a Lender under this Agreement would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Tax Code, as applicable), such
Lender shall deliver to the Administrative Agent and the Company, at the time or
times prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Company, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Tax Code) and
such additional documentation reasonably requested by the Administrative Agent
or the Company as may be necessary for the Administrative Agent and the Company
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.16(g), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
(h)          Each Lender shall severally indemnify the Administrative Agent for
any Taxes (but, in the case of any Indemnified Taxes or Other Taxes, only to the
extent that the applicable Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the applicable Borrower to do so) attributable to
such Lender that are paid or payable by the Administrative Agent in connection
with this Agreement or any Loan Documents and any reasonable expenses arising
therefrom or with respect thereto, whether or not such amounts were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.16(h) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount so paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent demonstrable error.
(i)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.16 (including by the payment of
additional amounts pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.16 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (i) (plus any
penalties, interest or other
39



--------------------------------------------------------------------------------





charges imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (i), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (i) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
SECTION 2.17.          Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 2:00
p.m. and (ii) in the case of payments denominated in a Foreign Currency, 2:00
p.m., Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at the address therefor set forth in Section 10.01 or, in the case of a
Credit Event denominated in a Foreign Currency, the Administrative Agent’s
Eurocurrency Payment Office for such currency, except payments to be made
directly to the Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 10.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments denominated in the same currency received by it for the account of
any other Person to the appropriate recipient promptly following receipt
thereof. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. Notwithstanding the foregoing
provisions of this Section, if, after the making of any Credit Event in any
Foreign Currency, currency control or exchange regulations are imposed in the
country which issues such currency with the result that the type of currency in
which the Credit Event was made (the “Original Currency”) no longer exists or
any Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by such Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Equivalent (as of the date of
repayment) of such payment due, it being the intention of the parties hereto
that the Borrowers take all risks of the imposition of any such currency control
or exchange regulations.
(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
40



--------------------------------------------------------------------------------





(c)          If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans or participations in LC Disbursements,
as applicable, and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Revolving Loans or participations
in LC Disbursements, as applicable, of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to such Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
(d)          Unless the Administrative Agent shall have received notice from the
Company (on behalf of itself and the Borrowing Subsidiaries) prior to the date
on which any payment is due to the Administrative Agent for the account of the
Lenders or the Issuing Bank hereunder that the applicable Borrower will not make
such payment, the Administrative Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).
(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.05(b), 2.06(d) or (e), 2.17(d) or 10.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under such
Sections; in the case of each of (i) and (ii) above, in any order as determined
by the Administrative Agent in its discretion.
SECTION 2.18.          Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.14, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then
41



--------------------------------------------------------------------------------





such Lender shall use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
(on behalf of itself and the Borrowing Subsidiaries) hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)          If (i) any Lender requests compensation under Section 2.14, (ii)
any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(iii) any Lender becomes a Defaulting Lender, (iv) any Lender fails to consent
to any amendment or waiver hereto which requires the consent of all of the
Lenders or all affected Lenders and which has been consented to by the Required
Lenders or (v) any Lender becomes a Non-Extending Lender, then the Company (on
behalf of itself and the Borrowing Subsidiaries) may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee (x) may be another Lender, if such Lender accepts
such assignment, and (y) shall be a Person to whom an assignment would be
permitted under Section 10.04); provided that (A) in the event the
Administrative Agent’s consent would otherwise be required for an assignment to
such Person pursuant to Section 10.04, the Company (on behalf of itself and the
Borrowing Subsidiaries) shall have received the prior written consent of the
Administrative Agent (and if a Commitment is being assigned, the Issuing Bank),
which consent shall not unreasonably be withheld, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts) and (C) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Company (on behalf of
itself and the Borrowing Subsidiaries) to require such assignment and delegation
cease to apply.  Each Lender agrees that if it is replaced pursuant to this
paragraph (b), it shall execute and deliver to the Administrative Agent an
Assignment and Assumption to evidence such sale and purchase (provided that the
failure of any Lender replaced pursuant to this paragraph (b) to execute an
Assignment and Assumption shall not render such sale and purchase (and the
corresponding assignment) invalid) and such assignment shall be recorded in the
Register. Each Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Lender’s attorney-in-fact,
with full authority in the place and stead of such Lender and in the name of
such Lender, from time to time in the Administrative Agent’s sole discretion,
with prior written notice to such Lender, to take any action and to execute any
such Assignment and Assumption or other instrument that the Administrative Agent
may deem reasonably necessary to carry out the provisions of this paragraph (b).
SECTION 2.19.          Borrowing Subsidiaries. On or after the Effective Date,
the Company may designate, with written notice to the Administrative Agent not
less than five Business Days (or, in the case of a non-U.S. domiciled
Subsidiary, not less than ten Business Days) prior to the date of such
designation and with the consent of the Administrative Agent (and, solely with
respect to the designation
42



--------------------------------------------------------------------------------





of a Foreign Subsidiary Borrower, each Lender), certain Wholly-Owned
Subsidiaries as a Borrowing Subsidiary by delivery to the Administrative Agent
of a Borrowing Subsidiary Agreement executed by such Subsidiary and the Company,
and upon such delivery, subject to the satisfaction of the conditions in Section
4.03, such Subsidiary shall for all purposes of this Agreement be a Borrowing
Subsidiary and a party to this Agreement. The Company may cause any Borrowing
Subsidiary to cease to be a party to this Agreement by executing and delivering
to the Administrative Agent a Borrowing Subsidiary Termination, whereupon such
Subsidiary shall cease to be a Borrowing Subsidiary and a party to this
Agreement. Notwithstanding the foregoing, no such Borrowing Subsidiary
Termination will become effective as to any Borrowing Subsidiary at a time when
any principal of or interest on any Loan made directly to such Borrowing
Subsidiary, or any Letter of Credit or obligation to reimburse LC Disbursements
of such Borrowing Subsidiary, shall be outstanding hereunder, provided that such
Borrowing Subsidiary Termination shall be effective to terminate the right of
such Borrowing Subsidiary to make further Borrowings under this Agreement. As
soon as practicable upon receipt of a Borrowing Subsidiary Agreement, the
Administrative Agent shall send a copy thereof to each Lender. Notwithstanding
anything herein to the contrary, no Subsidiary that has been designated as a
Borrowing Subsidiary pursuant to this Section 2.19 shall be permitted to
continue as a Borrowing Subsidiary if such Subsidiary ceases to be a
Wholly-Owned Subsidiary, and the Company shall immediately execute and deliver a
Borrowing Subsidiary Termination, whereupon such entity shall cease to be a
Borrower and a party to this Agreement in accordance with this Section 2.19.
SECTION 2.20.          Determination of Dollar Equivalents. The Administrative
Agent will determine the Dollar Equivalent of all outstanding Eurocurrency
Borrowings and LC Exposure as of:
(a)          the date two (2) Business Days prior to the date of such Borrowing
or, if applicable, date of conversion/continuation of any Borrowing as a
Eurocurrency Borrowing,
(b)          the date of each request for the issuance, amendment, renewal or
extension of any Letter of Credit,
(c)          on and as of the last Business Day of each calendar quarter, and
(d)          during the continuation of an Event of Default, on any other
Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar
Equivalents as described in the preceding clauses (a), (b), (c) and (d) is
herein described as a “Computation Date” with respect to each Credit Event for
which a Dollar Equivalent is determined on or as of such day.
SECTION 2.21.          Judgment Currency. If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from any Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main New York City office on the Business Day preceding
that on which final, non-appealable judgment is given. The obligations of each
Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum
43



--------------------------------------------------------------------------------





originally due to such Lender or the Administrative Agent, as the case may be,
in the specified currency, each Borrower agrees, to the fullest extent that it
may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.17, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.
SECTION 2.22.          Expansion Option. (a) The Company may from time to time
elect to increase the Commitments or obtain one or more tranches of term loans
(each an “Incremental Term Loan”), in each case in minimum increments of
$10,000,000 so long as, after giving effect thereto, the aggregate principal
amount of such increases and all such Incremental Term Loans does not exceed
$200,000,000. The Company may arrange for any such increase or tranche to be
provided by one or more Lenders (each Lender so agreeing to an increase in its
Commitment, or to provide all or a portion of such Incremental Term Loans, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (other than (1) a Defaulting Lender (or a Person that would
constitute a Defaulting Lender upon providing such Commitment or Incremental
Term Loan), (2) the Company or any of the Company’s Affiliates or Subsidiaries
or (3) a natural Person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person)) (each such
new bank, financial institution or other entity, an “Augmenting Lender”), to
increase their existing Commitments, or to provide all or a portion of such
Incremental Term Loans, or extend Commitments, as the case may be; provided that
(i) each Augmenting Lender, shall be subject to the approval of the Company and
the Administrative Agent and (ii) (x) in the case of an Increasing Lender, the
Company and such Increasing Lender execute an agreement substantially in the
form of Exhibit C hereto, and (y) in the case of an Augmenting Lender, the
Company and such Augmenting Lender execute an agreement substantially in the
form of Exhibit D hereto. No consent of any Lender (other than the Lenders
participating in the increase or any Incremental Term Loan) shall be required
for any increase in Commitments or Incremental Term Loan pursuant to this
Section 2.22. Increases and new Commitments and Incremental Term Loans created
pursuant to this Section 2.22 shall become effective on the date agreed by the
Company, the Administrative Agent and the relevant Increasing Lenders and/or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof.
(b)          Notwithstanding the foregoing, no increase in the Commitments (or
in the Commitment of any Lender) or tranche of Incremental Term Loans shall
become effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Company, and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Effective Date as to the corporate power
(or other applicable organizational power) and authority of the Borrowers to
borrow hereunder after giving effect to such increase.
(c)          On the effective date of any increase in the Commitments, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) the
Borrowers shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase in the Commitments
44



--------------------------------------------------------------------------------





(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the Borrowers
in accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrowers pursuant to the provisions of Section 2.15 if the deemed payment
occurs other than on the last day of the related Interest Periods.
(d)          The Incremental Term Loans (a) shall rank pari passu in right of
payment with the Revolving Loans, (b) shall not mature earlier than the Maturity
Date (but may have amortization prior to such date) and (c) shall be treated
substantially the same as (and in any event no more favorably than) the
Revolving Loans; provided that (i) the terms and conditions applicable to any
tranche of Incremental Term Loans maturing after the Maturity Date may provide
for material additional or different financial or other covenants or prepayment
requirements applicable only during periods after the Maturity Date, (ii) the
terms and conditions applicable to any tranche of Incremental Term Loans may
provide for material additional financial or other covenants if the Lenders
holding Commitments get the benefit of the same covenants, and (iii) the
Incremental Term Loans may be priced differently than the Revolving Loans.
Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender and/or each Augmenting Lender participating in such tranche,
and the Administrative Agent. The Incremental Term Loan Amendment may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.22, including, without limitation, the holders of the Incremental Term
Loans in any determination of the Required Lenders and Lenders. Nothing
contained in this Section 2.22 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder, or
provide Incremental Term Loans, at any time.
SECTION 2.23.          Extension of Maturity Date.
(a)          Request for Extension. The Company may, by notice to the
Administrative Agent (which shall promptly notify the Lenders), no more than two
times during the term of this Agreement, request (each, an “Extension Request”)
that the Lenders extend the Maturity Date then in effect (the “Existing Maturity
Date”) for an additional one year, such request to be made not more than 60 days
and not less than 30 days prior to any anniversary of the Effective Date (any
such anniversary date for which such request has been made, the “Extension
Date”). Each Lender, acting in its sole discretion, shall, by notice to the
Company and the Administrative Agent given not later than the 10th Business Day
(or such later day as shall be acceptable by the Company) (such date, the
“Notice Date”) following the date of the Company’s notice, advise the Company
whether or not such Lender agrees to such extension (any such Lender that
determines not to so extend its Maturity Date, a “Non‑Extending Lender”);
provided that any Lender that does not so advise the Company shall be deemed to
be a Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree.
(b)          Additional Commitment Lenders.  The Company shall have the right on
or before the Existing Maturity Date to replace each Non-Extending Lender with,
and add as “Lenders” under this Agreement in place thereof, one or more Persons
(which any such Person (x) may be another Lender, if such Lender so agrees, and
(y) shall be a Person to whom an assignment would be permitted under Section
10.04) (each, an “Additional Commitment
45



--------------------------------------------------------------------------------





Lender”) as provided in Section 2.18(b), each of which Additional Commitment
Lenders shall have entered into an Assignment and Assumption pursuant to which
such Additional Commitment Lender shall, effective as of the Existing Maturity
Date, undertake all or any portion of the Commitment of such Non-Extending
Lender (and, if any such Additional Commitment Lender is already a Lender, such
Commitment shall be in addition to such Lender’s Commitment hereunder on such
date); provided that in the event the Administrative Agent’s or Issuing Bank’s
consent would otherwise be required for an assignment to such Person pursuant to
Section 10.04, the Company (on behalf of itself and the Borrowing Subsidiaries)
shall have received the prior written consent of the Administrative Agent and
the Issuing Bank, as applicable, which consent shall not unreasonably be
withheld.
(c)          Effectiveness of Extension. If (and only if) the total of the
Commitments of the Lenders that have agreed in connection with any Extension
Request to extend the Existing Maturity Date and the additional Commitments of
the Additional Commitment Lenders shall be at least 50% of the total Commitments
in effect immediately prior to the Extension Date, then, effective as of the
Extension Date, the Maturity Date, with respect to the Commitment of each Lender
that has agreed to so extend its Commitment shall be extended to the date
falling one year after the Existing Maturity Date (or, if such date is not a
Business Day, such Maturity Date as so extended shall be the next preceding
Business Day) and each Additional Commitment Lender shall thereupon become a
“Lender” for all purposes of this Agreement.
Notwithstanding the foregoing, the extension of the Existing Maturity Date shall
not be effective with respect to any Lender unless as of the relevant Extension
Date (i) all representations and warranties of the Company contained in this
Agreement and the other Loan Documents shall be true, correct and complete in
all material respects (provided that any representation or warranty qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects); (ii) after giving effect to such extension, no Default or Event of
Default shall have occurred and be continuing; and (iii) the Administrative
Agent shall have received a certification to such effect from a Financial
Officer, together with such evidence and other related documents as the
Administrative Agent may reasonably request with respect to the Borrowers’
authorization of the extension and their respective obligations hereunder. 
Notwithstanding anything herein to the contrary, with respect to the Commitment
of any Lender that has not agreed to any Extension Request (and whose Commitment
has not been assigned to an Additional Commitment Lender), the Maturity Date
shall remain unchanged.
SECTION 2.24.          Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)          fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.11(a);
(b)          the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 10.02); provided, that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;
(c)          if any LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:
46



--------------------------------------------------------------------------------





(i)          all or any part of the LC Exposure of such Defaulting Lender shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent such reallocation does
not result in the Revolving Credit Exposure of any non-Defaulting Lender to
exceed such non-Defaulting Lender’s Commitment (provided that, except to the
extent otherwise expressly agreed by the affected parties and subject to Section
10.17, no reallocation in accordance herewith will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender);
(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Company shall within one (1) Business Day
following notice by the Administrative Agent cash collateralize (or provide
other credit support reasonably satisfactory to the applicable Issuing Bank) for
the benefit of the Issuing Bank only the Borrowers’ obligations corresponding to
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.06(j) for so long as such LC Exposure is outstanding;
(iii)          if the Company cash collateralizes (or provides other credit
support reasonably satisfactory to the applicable Issuing Bank) any portion of
such Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;
(iv)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and
(v)          if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Bank or
any other Lender hereunder, all Facility Fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 2.11(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until and to the
extent that such LC Exposure is reallocated and/or cash collateralized (or other
credit support reasonably satisfactory to the applicable Issuing Bank is
provided); and
(d)          so long as such Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral (or other credit support
reasonably satisfactory to the applicable Issuing Bank) will be provided by the
Company in accordance with Section 2.24(c), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.24(c)(i) (and such
Defaulting Lender shall not participate therein).
In the event that the Administrative Agent, the Company and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting
47



--------------------------------------------------------------------------------





Lender, the Administrative Agent will so notify the parties hereto, whereupon
such Lender shall cease to be a Defaulting Lender hereunder and the LC Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage; provided that, except to the extent otherwise expressly
agreed by the affected parties and subject to Section 10.17, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
ARTICLE III

REPRESENTATIONS AND WARRANTIES
The Company represents and warrants to the Lenders that:
SECTION 3.01.          Organization; Powers. Each of the Company and the
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. Schedule 3.01 hereto identifies each Subsidiary as of the Effective
Date and the jurisdiction of its incorporation or organization, as the case may
be.  No Borrower nor any Subsidiary thereof is an EEA Financial Institution.
SECTION 3.02.          Authorization; Enforceability. The Transactions to be
entered into by each Borrower are within such Borrower’s corporate, partnership
or limited liability company powers and have been duly authorized by all
necessary corporate, partnership or limited liability company and, if required,
stockholder, partner or member action. Each Loan Document to which a Borrower is
a party has been duly executed and delivered by such Borrower and constitutes a
legal, valid and binding obligation of such Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
SECTION 3.03.          Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Company or any Subsidiary or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding upon the Company or any
Borrowing Subsidiary or its assets, or give rise to a right thereunder to
require any payment to be made by the Company or any Borrowing Subsidiary, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Company or any Borrowing Subsidiary.
SECTION 3.04.          Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Administrative Agent its consolidated
balance sheet and statements of income, stockholders equity and cash flows (i)
as of and for the fiscal years ended December 31, 2014, December 31, 2015 and
December 31, 2016, reported on by Deloitte & Touche LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended September 30, 2017. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Company and its consolidated Subsidiaries as of such dates and
for such
48



--------------------------------------------------------------------------------





periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.
(b)          Since December 31, 2016, there has been no material adverse change
in the business, assets, operations or financial condition of the Company and
the Subsidiaries, taken as a whole.
SECTION 3.05.          Properties. (a) Each of the Company and the Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to the conduct of the business of the Company and the
Subsidiaries taken as a whole, except for minor defects in title, easements,
rights of way and other matters that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.
(b)          Each of the Company and the Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and, to the knowledge of the Company, the use
thereof by the Company and the Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.06.          Litigation and Environmental Matters. (a) Except as set
forth on Schedule 3.06, there are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Company, threatened against or affecting the Company or any Subsidiary (i)
as to which there is a reasonable possibility of an adverse determination, that
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any Loan
Document or the Transactions.
(b)          Except as set forth on Schedule 3.06 and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Company nor any
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.
SECTION 3.07.          Compliance with Laws and Agreements. Each of the Company
and the Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
SECTION 3.08.          Investment Company Status. Neither the Company nor any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09.          Taxes. Each of the Company and the Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
49



--------------------------------------------------------------------------------





SECTION 3.10.          ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  None of the Company or any of its
Subsidiaries is an entity deemed to hold “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans.
SECTION 3.11.          Disclosure. None of the written reports, financial
statements, certificates or other information (other than information of a
general economic or general industry nature) furnished by or on behalf of the
Company to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (taken as a whole and as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information and other forward-looking information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time such information was prepared,
it being recognized by the Administrative Agent and the Lenders that (a) such
projected financial information is not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results and such differences may be material and (b) such
projected financial information is subject to significant uncertainties and
contingencies and no assurance can be given that the projected results will be
realized).
SECTION 3.12.          Solvency.  As of the Effective Date, the Company and its
Subsidiaries, on a consolidated basis, after giving effect to the Transactions
occurring on the Effective Date, are Solvent.
SECTION 3.13.          Anti-Corruption Laws and Sanctions.
(a)          The Company has implemented and maintains in effect policies and
procedures reasonably designed for compliance by the Company, its Subsidiaries
and their respective directors, officers, employees and, to the knowledge of the
Company and to the extent commercially reasonable, agents with Anti-Corruption
Laws and applicable Sanctions, and the Company and its Subsidiaries and, to the
knowledge of the Company, their respective, officers, directors, employees and
agents (to the extent acting on behalf of the Company), are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.
(b)          None of (i) the Company, any Subsidiary of the Company or, to the
knowledge of the Company or such Subsidiary, any of their respective directors,
officers or employees, or (ii) to the knowledge of the Company, any agent of the
Company or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.
(c)          No proceeds from any Loan or Letter of Credit have been or will be
used directly or, to the knowledge of the Company, indirectly, in violation of
any Anti-Corruption Law or applicable Sanctions.
SECTION 3.14.          Margin Stock.
(a)          No Borrower nor any Subsidiary thereof is engaged principally or as
one of its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used, directly or indirectly, in Regulation U of the Board).
50



--------------------------------------------------------------------------------





(b)          No part of the proceeds of the Loans or Letters of Credit will be
used by the Company or any of its Subsidiaries for any purpose that entails a
violation of the provisions of Regulation T, U or X of the Board.


ARTICLE IV

CONDITIONS
SECTION 4.01.          Effective Date. The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):
(a)          The Administrative Agent (or its counsel) shall have received
either (i) a counterpart of each Loan Document executed on behalf of each party
that is a party thereto, or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile or electronic transmission of
an executed signature page) that each such Loan Document has been so executed.
(b)          The Lead Arrangers shall have received (i) audited consolidated
financial statements of the Company for the fiscal years of the Company ending
December 31, 2014, December 31, 2015 and December 31, 2016, and (ii) unaudited
interim consolidated financial statements of the Company for fiscal quarterly
period of the Company ending September 30, 2017.
(c)          The Administrative Agent shall have received a customary favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of Skadden, Arps, Slate, Meagher, & Flom LLP, counsel for
the Company, covering such matters relating to the Company, the Loan Documents
or the Transactions as the Administrative Agent shall reasonably request.  The
Company hereby request such counsel to deliver such opinions.
(d)          The Administrative Agent shall have received a certificate of the
Company as of the Effective Date certifying as to the incumbency and genuineness
of the signature of each officer of the Company executing Loan Documents to
which it is a party and certifying that attached thereto is a true, correct and
complete copy of (i) the certificate of incorporation of the Company and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, (ii) the bylaws of
the Company as in effect on the Effective Date, (iii) resolutions duly adopted
by the board of directors of the Company authorizing and approving the
transactions contemplated hereunder and the execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party, and (iv)
a certificate as of a recent date of the good standing of the Company under the
laws of its jurisdiction of incorporation.
(e)          The Administrative Agent shall have received a certificate from the
President, a Vice President or a Financial Officer of the Company to the effect
that (i) all representations and warranties of the Company contained in this
Agreement and the other Loan Documents are true, correct and complete in all
material respects (provided that any representation or warranty qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects); and (ii) after giving effect to the Transactions on the Effective
Date, no Default or Event of Default has occurred and is continuing.
51



--------------------------------------------------------------------------------





(f)          The Administrative Agent shall have received evidence that all
obligations under the Existing Credit Agreement shall have been paid in full and
all commitments of the lenders thereunder to extend credit shall have been
terminated.
(g)          The Administrative Agent, each Lead Arranger and each Lender shall
have received all documentation and other information about the Company that
shall have been reasonably requested by the Administrative Agent, such Lead
Arranger or such Lender in writing at least 10 days prior to the Effective Date
and that the Administrative Agent, such Lead Arranger or such Lender determines
is required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Act.
(h)          The Administrative Agent, the Lead Arrangers and the Lenders shall
have received all fees and other amounts due and payable on or prior to the
Effective Date, including, to the extent invoiced at least three (3) Business
Days (or such shorter period as the Company shall agree) prior to the Effective
Date, reimbursement or payment of all of the Administrative Agent’s
out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02.          Each Credit Event. The obligation of each Lender to make
a Loan, and of the Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is subject to the satisfaction of the following conditions:
(a)          The representations and warranties set forth in this Agreement
(other than the representations contained in Section 3.04(b) and 3.06(a)) and
the other Loan Documents shall be true and correct in all material respects
(provided that any representation or warranty qualified by materiality or
Material Adverse Effect shall be true and correct in all respects) on and as of
the date of the making of such Loan or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable.
(b)          At the time of and immediately after giving effect to the making of
such Loan or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.
The making of each Loan and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Company and the applicable Borrower on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section.
SECTION 4.03.          Borrowing Subsidiary Agreement; Borrowing Subsidiary
Credit Event. The effectiveness of any Borrowing Subsidiary Agreement, and the
obligation of each Lender to make Loans, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, hereunder to any Borrowing
Subsidiary is subject to the satisfaction of the following additional conditions
(which, in the event of any such Credit Event, are in addition to the conditions
set forth in Section 4.02):
(a)          The Administrative Agent (or its counsel) shall have received from
such Borrowing Subsidiary either (i) a counterpart of a Borrowing Subsidiary
Agreement signed on behalf of such Borrowing Subsidiary or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile or
electronic transmission of a signed signature page thereof) that such Borrowing
Subsidiary has signed a counterpart of such Borrowing Subsidiary Agreement.
52



--------------------------------------------------------------------------------





(b)          The Administrative Agent shall have received favorable written
opinion(s) (addressed to the Administrative Agent and the Lenders) of counsel(s)
for such Borrowing Subsidiary (which counsel shall be reasonably acceptable to
the Administrative Agent) substantially similar to the opinions delivered
pursuant to Section 4.01(c) and covering such other matters relating to such
Borrowing Subsidiary, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request.
(c)          The Administrative Agent shall have received (i) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of such Borrowing
Subsidiary, the authorization of the Transactions and any other legal matters
relating to such Borrowing Subsidiary, the Loan Documents or the Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel, and (ii) such other documentation and other evidence as is
reasonably requested by the Administrative Agent or any Lender in order for the
Administrative Agent or such Lender to carry out and be satisfied it has
complied with all necessary “know your customer’ or other similar checks under
all applicable laws and regulations.
ARTICLE V

AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or
collateralized on terms reasonably satisfactory to the applicable Issuing Bank
and all LC Disbursements shall have been reimbursed, the Company covenants and
agrees with the Lenders that:
SECTION 5.01.          Financial Statements and Other Information. The Company
will furnish to the Administrative Agent for distribution to the Lenders:
(a)          within 90 days after the end of each fiscal year of the Company,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP;
(b)          within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Company, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified on behalf of the Company by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;
53



--------------------------------------------------------------------------------





(c)          concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate on behalf of the Company executed by a Financial
Officer of the Company (i) certifying as to (A) whether a Default has occurred
and is continuing and (B) if a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto (provided that, notwithstanding the foregoing, nothing in this
clause (i)(B) shall require delivery of information which constitutes attorney
work product or is subject to confidentiality agreements prohibiting such
delivery or disclosure or to the extent disclosure thereof would reasonably be
expected to result in loss of attorney client privilege with respect thereto;
provided, further, that the Company agrees to notify the Administrative Agent
that information is being so withheld) and (ii) setting forth reasonably
detailed calculations of the financial covenant in Section 6.06 for the
applicable period;
(d)          concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited or eliminated to the extent required by accounting rules or
guidelines);
(e)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements, registration statements and other
materials filed by the Company or any Subsidiary with the SEC or with any
national securities exchange, or distributed by the Company to its shareholders
generally, as the case may be; and
(f)          promptly following any request therefor, such other information
regarding the operations, business affairs, and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request; provided that,
notwithstanding the foregoing, nothing in this paragraph shall require delivery
of information which constitutes attorney work product or is subject to
confidentiality agreements prohibiting such delivery or disclosure or to the
extent disclosure thereof would reasonably be expected to result in loss of
attorney client privilege with respect thereto; provided, further, that the
Company agrees to notify the Administrative Agent that information is being so
withheld.
All financial statements and reports referred to in Sections 5.01(a), (b) and
(e) shall be deemed to have been delivered upon the first date on which such
documents are (i) posted on the Company’s website (including the “Investors”
section thereof) at the website address (http://www.craneco.com/index.html) or
such other website address as the Company may from time to time notify the other
parties hereto of in writing or (ii) posted on Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website (including the SEC’s
Electronic Data Gathering and Retrieval System (or any similar successor
platform)) or whether sponsored by Administrative Agent) and, in the case of a
posting to the Company’s website or a third-party website, the receipt by the
Administrative Agent of electronic notice from the Company with a link to such
financial statements and reports.
SECTION 5.02.          Notices of Material Events. The Company will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
(a)          the occurrence of any Default;
(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Subsidiary of the
54



--------------------------------------------------------------------------------





Company thereof as to which there is a reasonable possibility of an adverse
determination, and that if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
(c)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and
(d)          any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Company
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
SECTION 5.03.          Existence; Conduct of Business. The Company will, and
will cause each of the Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of the business of the Company and thus Subsidiaries taken as a
whole; provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.
SECTION 5.04.          Payment of Taxes. The Company will, and will cause each
of the Subsidiaries to, pay its Tax liabilities, that, if not paid, could result
in a Material Adverse Effect before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Company or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 5.05.          Maintenance of Properties; Insurance. The Company will,
and will cause each of the Subsidiaries to, (a) keep and maintain all property
material to the conduct of the business of the Company and thus Subsidiaries
taken as a whole in good working order and condition, ordinary wear and tear
excepted and in accordance with past practices, except where the Company or such
Subsidiary determines in its reasonable judgment that such continued maintenance
is no longer economically justified, and (b) maintain, with financially sound
and reputable insurance companies, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
SECTION 5.06.          Books and Records; Inspection Rights. The Company will,
and will cause each of the Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of the Subsidiaries to, permit any representatives designated by
the Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants (provided that the Company may, if it so chooses, be present at, or
participate in such discussions), all at such reasonable times during normal
business hours and as often as reasonably requested (but no more than twice
annually if no Default or Event of Default exists).
SECTION 5.07.          Compliance with Laws. The Company will, and will cause
each of the Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Company will maintain in
effect
55



--------------------------------------------------------------------------------





and enforce policies and procedures reasonably designed for compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and, to the knowledge of the Company and to the extent commercially reasonable,
agents (to the extent acting on behalf of the Company) with Anti-Corruption Laws
and applicable Sanctions.
SECTION 5.08.          Use of Proceeds. The proceeds of the Loans shall be used
to finance the working capital needs and general corporate purposes (including
acquisitions) of the Company and its Subsidiaries. No part of the proceeds of
the Loans will be used by the Company or any of its Subsidiaries for any purpose
that entails a violation of any of the provisions of Regulations T, U or X of
the Board.  No Borrower will request any Borrowing or Letter of Credit, and no
Borrower shall use, and the Company shall procure that its Subsidiaries and its
or their respective directors, officers, employees and, to the knowledge of the
Company and to the extent commercially reasonable, agents shall not use, the
proceeds of any Borrowing or Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or in a European Union member state or (iii) in any manner that would
result in the violation of any Sanctions by any party hereto.
ARTICLE VI

NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired or terminated or been collateralized on
terms reasonably satisfactory to the applicable Issuing Bank and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:
SECTION 6.01.          Subsidiary Indebtedness. The Company will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness or to
authorize, issue or permit to be outstanding any preferred stock, except:
(a)          Indebtedness created hereunder;
(b)          [intentionally omitted]
(c)          Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 and extensions, renewals, refinancings and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(except by an amount equal to undrawn commitments thereunder, the unpaid accrued
interest and premium thereon or other amounts paid, and fees and expenses
incurred, in connection with such extension, renewal, refinancing or
replacement);
(d)          Indebtedness or preferred stock of any Subsidiary issued to and
held by the Company or any Wholly-Owned Subsidiary;
(e)          Indebtedness or preferred stock of any Person that becomes a
Subsidiary after the Effective Date and extensions, renewals, refinancings and
replacements of any such Indebtedness or preferred stock that do not increase
the outstanding principal amount thereof (except by an amount equal to the
unpaid accrued interest and premium thereon or other amounts paid, and fees
56



--------------------------------------------------------------------------------





and expenses incurred, in connection with such extension, renewal, refinancing
or replacement); provided that such Indebtedness or preferred stock exists at
the time such Person becomes a Subsidiary and is not created in contemplation of
or in connection with such Person becoming a Subsidiary;
(f)          Indebtedness that may exist in respect of deposits or payments made
by customers or clients of such Subsidiaries;
(g)          Indebtedness owed in respect of any netting services, overdrafts
and related liabilities arising from treasury, depository and cash management
services or in connection with any automated clearing-house transfers of funds;
(h)          Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed by such Subsidiary in connection with the
acquisition of any such assets; provided that (i) such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of such
Indebtedness outstanding at any time shall not exceed $50,000,000; and
(i)          Indebtedness not otherwise permitted by the foregoing clauses of
this Section 6.01, in an aggregate principal or face amount at any date not to
exceed the greater of (i) $200,000,000 and (ii) 20% of Consolidated Net Worth as
of the most recently ended fiscal quarter of the Company for which financials
have been delivered.
SECTION 6.02.          Liens. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)          Permitted Encumbrances;
(b)          any Lien on any property or asset of the Company or any Subsidiary
existing on the Effective Date and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the Effective Date and extensions, renewals, refinancings and
replacements thereof that do not increase the outstanding principal amount
thereof (except by an amount equal to the unpaid accrued interest and premium
thereon or other amounts paid, and fees and expenses incurred, in connection
with such extension, renewal, refinancing or replacement);
(c)          any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the Effective Date prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien secures
Indebtedness not prohibited by Section 6.01, (ii) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (iii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iv) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals, refinancings and replacements thereof that do not increase the
outstanding principal amount thereof (except by an amount equal to the unpaid
accrued interest
57



--------------------------------------------------------------------------------





and premium thereon or other amounts paid, and fees and expenses incurred, in
connection with such extension, renewal, refinancing or replacement);
(d)          Liens on fixed or capital assets acquired by the Company or any
Subsidiary; provided that (i) such security interests secure Indebtedness not
prohibited by Section 6.01, (ii) such security interests and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Company or any Subsidiary;
(e)          liens on any assets of the Company or any Subsidiary in favor of
any Governmental Authority, to secure partial, progress, advance or other
payments pursuant to any contract or statute or to secure any Indebtedness
incurred or guaranteed for the purpose of financing all or any part of the
purchase price (or, in the case of real property, the cost of construction) of
the assets subject to such liens (including, but not limited to, liens incurred
in connection with pollution control, industrial revenue or similar financings);
(f)          Liens arising in the ordinary course of its business which do not
secure Indebtedness;
(g)          Liens (including cash collateral) securing obligations (including
reimbursement obligations) in respect of letters of credit (other than Letters
of Credit issued under this Agreement), performance bonds, bid bonds, customs
bonds, surety bonds and performance guaranties; provided the aggregate amount
available for drawing under all such letters of credit (other than Letters of
Credit issued under this Agreement), performance bonds, bid bonds, customs
bonds, surety bonds and performance guaranties (and all reimbursement
obligations with respect thereto) does not exceed, at any time, $50,000,000; and
(h)          Liens not otherwise permitted by the foregoing clauses of this
Section 6.02 securing Indebtedness otherwise permitted hereunder, in an
aggregate principal or face amount at any date not to exceed the greater of (i)
$150,000,000 and (ii) 15% of Consolidated Net Worth as of the most recently
ended fiscal quarter of the Company for which financials have been delivered.
SECTION 6.03.          Fundamental Changes; Line of Business. (a) The Company
will not, and will not permit any Material Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole, (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Default
shall have occurred and be continuing (i) any Person may merge into the Company
in a transaction in which the Company is the surviving corporation, (ii) any
Person (other than the Company or a Borrowing Subsidiary) may merge into any
Wholly-Owned Subsidiary in a transaction in which the surviving entity is a
Wholly-Owned Subsidiary, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to the Company or to a Wholly-Owned Subsidiary,
and (iv) any Subsidiary other than a Borrowing Subsidiary may liquidate or
dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders.
(b)          The Company will not, and will not permit any Subsidiary to, engage
to any material extent in any business (including via acquisition) other than
businesses of the type conducted by the Company and the Subsidiaries and, unless
(and until such time as) the Crane
58



--------------------------------------------------------------------------------





Merger Agreement is terminated prior to the consummation of the Crane
Acquisition, the Crane Target, in each case, on the Effective Date and
businesses reasonably related or ancillary thereto.
SECTION 6.04.          Transactions with Affiliates. The Company will not, and
will not permit any Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except: (a) transactions in the ordinary course of business at
prices and on terms and conditions not less favorable to the Company or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties; (b) transactions between or among the Company and the Wholly-Owned
Subsidiaries not involving any other Affiliate; (c) reasonable and customary
fees paid to members of the board of directors (or equivalent governing body) of
the Company or any of its Subsidiaries; (d) any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, stock options and other benefit plans; (e)
loans or advances to employees, officers, consultants or directors of the
Company or any of its Subsidiaries; (f) the payment of fees and indemnities to
directors, officers and employees of the Company or any of its Subsidiaries in
the ordinary course of business and (g) any agreements with employees and
directors entered into by the Company or any of its Subsidiaries in the ordinary
course of business.
SECTION 6.05.          Hedging Agreements. The Company will not, and will not
permit any Subsidiary to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Company or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities.
SECTION 6.06.          Leverage Ratio. At any and all times, the Company will
not permit the Leverage Ratio to exceed 0.65 to 1.00.
ARTICLE VII

EVENTS OF DEFAULT
If any of the following events (each an “Event of Default”) shall occur:
(a)          any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)          any Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under any Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five
days;
(c)          any representation or warranty made or deemed made by or on behalf
of the Company or any Material Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
(d)          the Company shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to any
Borrower’s existence) or 5.08 or in Article VI;
59



--------------------------------------------------------------------------------





(e)          the Company or any Material Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in clause (a), (b) or (d) of this Article), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Company;
(f)          the Company or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;
(g)          any default, “change of control” (or equivalent event) or other
event of the type constituting an Event of Default occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity;
(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 90 days or an order or decree approving or ordering any
of the foregoing shall be entered;
(i)          the Company or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)          the Company or any Material Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;
(k)          one or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 shall be rendered against the Company, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 45 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Company or any Subsidiary to enforce any such
judgment (in each case to the extent not adequately covered by insurance as to
which the relevant third party insurance company has been notified and not
denied coverage);
(l)          an ERISA Event shall have occurred that when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;
60



--------------------------------------------------------------------------------





(m)          the obligations of the Company under Article IX shall fail to
remain in full force or effect or any action shall be taken to discontinue or to
assert the invalidity or unenforceability of any of such obligations, or the
Company shall deny that it has any further liability under Article IX or shall
give notice to such effect; or
(n)          a Change in Control shall occur.
then, and in every such event (other than an event with respect to any Borrower
described in clause (h), (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Company, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder (including cash
collateralization of all obligations related to Letters of Credit pursuant to
Section 2.06(j), whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder), shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Borrower; and
in case of any event with respect to any Borrower described in clause (h), (i)
or (j) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Borrower.
ARTICLE VIII

THE ADMINISTRATIVE AGENT
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any Subsidiary that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken
61



--------------------------------------------------------------------------------





by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions.  Without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in good faith in accordance with the advice of any such counsel, accountants or
experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such subagent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company. Upon any such
resignation, the Required Lenders shall have the right (with the consent of the
Company, not to be unreasonably withheld or delayed, so long as no Specified
Event of Default has occurred and is continuing) to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank; provided that in no event shall such successor be a
Defaulting Lender or an Affiliate of a Defaulting Lender or a Disqualified
Institution. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
62



--------------------------------------------------------------------------------





and obligations hereunder. The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
The Lenders identified in this Agreement as the “Syndication Agent” and the
“Documentation Agents” shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders. Without limiting the foregoing, none of the “Syndication Agent” and the
“Documentation Agents” shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgements with respect
to the “Syndication Agent” and the “Documentation Agents” as it makes with
respect to the Administrative Agent in this Article VIII.
ARTICLE IX

GUARANTEE
In order to induce the Lenders and the Issuing Bank to extend credit hereunder,
the Company hereby absolutely, irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the timely payment of any and all of
the Guaranteed Obligations. The Company further agrees that the due and punctual
payment of the Guaranteed Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its Guarantee hereunder notwithstanding any such extension or renewal of
any Guaranteed Obligation.
The Company waives presentment to, demand of payment from and protest to any
Borrowing Subsidiary of any of the Guaranteed Obligations, and also waives
notice of acceptance of its obligations and notice of protest for nonpayment.
The obligations of the Company hereunder shall not be affected by (a) the
failure of any Lender, the Issuing Bank or the Administrative Agent to assert
any claim or demand or to enforce or exercise any right or remedy against any
Borrowing Subsidiary under the provisions of this Agreement, any Borrowing
Subsidiary Agreement, any other Loan Document or otherwise or (b) any
rescission, waiver, amendment or modification of any of the terms or provisions
of this Agreement, any Borrowing Subsidiary Agreement, any other Loan Document
or any other agreement or the release of any Borrowing Subsidiary. The Company
shall be obligated to keep informed of the financial condition of the Borrowing
Subsidiaries; provided that the failure of the Company to keep so informed shall
not affect its obligations hereunder.
The Company further agrees that its agreement under this Article IX constitutes
a promise of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Guaranteed
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any Lender or the
Issuing Bank to any
63



--------------------------------------------------------------------------------





balance of any deposit account or credit on the books of any Lender or the
Issuing Bank in favor of any Borrowing Subsidiary or any other Person or to any
other remedy against any Borrowing Subsidiary.
The Company guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of this Agreement, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of the Administrative Agent, any Lender or the Issuing Bank
with respect thereto. This is a present and continuing guaranty of payment and
not of collection, and the liability of the Company under this Article IX shall
be absolute and unconditional, in accordance with its terms, and shall remain in
full force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation: (a) any lack of validity or
enforceability or any avoidance or voidability of any Guaranteed Obligation,
this Agreement, any Borrowing Subsidiary Agreement, any other Loan Document or
any other agreement or instrument relating thereto; (b) any change in the time,
place or manner of payment of, or in any other term of, all or any of the
Guaranteed Obligations, or any other amendment or waiver of or any consent to
any departure from this Agreement, any Borrowing Subsidiary Agreement or any
other Loan Document or other agreement, including, without limitation, any
increase in the Guaranteed Obligations resulting from the extension of
additional credit to the Borrowing Subsidiaries or otherwise in accordance with
the terms hereof and thereof; (c) any taking, exchange, release or
non-perfection of any collateral, or any taking, release, or amendment or waiver
of, or consent to, or departure from, any other guaranty, for all or any of the
Guaranteed Obligations; (d) any change, restructuring of termination of the
structure or existence of any Borrowing Subsidiary; (e) any bankruptcy,
receivership, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or similar proceedings with respect to any Borrowing
Subsidiary or the properties or creditors of any of them; (f) the occurrence of
any Default or Event of Default under, or any invalidity or any unenforceability
of, or any misrepresentation, irregularity or other defect in, this Agreement,
any Borrowing Subsidiary Agreement or any other Loan Document or other
agreement; (g) any default, failure or delay, willful or otherwise, on the part
of any Borrowing Subsidiary to perform or comply with, or the impossibility or
illegality of performance by any Borrowing Subsidiary of, any term of this
Agreement, any Borrowing Subsidiary Agreement or any other Loan Document or
other agreement; (h) any suit or other action brought by, or any judgment in
favor of, any beneficiaries or creditors of, any Borrowing Subsidiary for any
reasons whatsoever, including, without limitation, any suit or action in any way
attacking or involving any issue, matter or thing in respect of this Agreement,
any Borrowing Subsidiary Agreement or any other Loan Document or other
agreement; (i) any lack or limitation of status or of power, incapacity or
disability of any Borrowing Subsidiary or any partner, principal, trustee or
agent thereof; or (j) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, any Borrowing Subsidiary or a third
party guarantor.
The obligations of the Company under this Article IX shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Guaranteed Obligations, any impossibility in the performance of the
Guaranteed Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of the Company under this Article IX shall not be
discharged or impaired or otherwise affected by the failure of the
Administrative Agent, any Lender or the Issuing Bank to assert any claim or
demand or to enforce any remedy under this Agreement or any other agreement, by
any waiver or modification in respect of any thereof, by any default, failure or
delay, willful or otherwise, in the performance of the Guaranteed Obligations,
or by any other act or omission which may or might in any manner or to any
extent vary the risk of the Company or otherwise operate as a discharge of the
Company or any Borrowing Subsidiary as a matter of law or equity.
64



--------------------------------------------------------------------------------





None of the Lenders, the Issuing Bank nor the Administrative Agent nor any
Person acting for or on behalf of the Lenders, the Administrative Agent or the
Issuing Bank shall have any obligation to marshal any assets in favor of the
Company or against or in payment of any or all of the Guaranteed Obligations.
The Company further agrees that its obligations under this Article IX shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Guaranteed Obligation is rescinded or must
otherwise be restored by the Administrative Agent, any Lender or the Issuing
Bank upon the bankruptcy or reorganization of any Borrowing Subsidiary or
otherwise.
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Lender or the Issuing Bank may have at law or in
equity against the Company by virtue of this Article IX, upon the failure of any
Borrowing Subsidiary to pay any Guaranteed Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, the Company hereby promises to and will, upon receipt of written
demand by the Administrative Agent, forthwith pay, or cause to be paid, in cash
the amount of such unpaid Guaranteed Obligation.
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrowing Subsidiary arising as a result thereof by way of
right of subrogation, contribution, indemnity or otherwise shall in all respects
by subordinated and junior in right of payment to the prior indefeasible payment
in full in cash of all the Guaranteed Obligations owed by such Borrowing
Subsidiary to the Lenders, the Administrative Agent and the Issuing Bank, and
the Company shall not exercise any such rights until such payment in full and
the Commitments are terminated.
The Guarantee of the Company under this Article IX is a continuing guarantee and
all liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon.
Notwithstanding anything in this Article IX to the contrary, the Company shall
not be deemed to be a guarantor of any Guaranteed Obligations arising out of or
in connection with any Hedging Agreements if the Company is not an “Eligible
Contract Participant” (as defined in § 1(a)(18) of the Commodity Exchange Act
and the applicable rules issued by the Commodity Futures Trading Commission
and/or the SEC (collectively, and as now or hereafter in effect, the “ECP
Rules”)) to the extent that the providing of such guaranty by the Company would
violate the ECP Rules or any other applicable law or regulation. This paragraph
shall not affect any Guaranteed Obligations not arising out of or in connection
with any Hedging Agreements, nor shall it affect any Guaranteed Obligations
arising out of or in connection with any Hedging Agreements to the extent the
Company qualifies as an “Eligible Contract Participant” (so defined).
ARTICLE X

MISCELLANEOUS
SECTION 10.01.          Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile transmission or, as
permitted by clause (b) below, electronic transmission, as follows:
65



--------------------------------------------------------------------------------





(i)          if to the Company:
Crane Co.
100 First Stamford Place
Stamford, CT 06902
Attention: Treasurer (Facsimile No. (203) 363-7277) with a copy to General
Counsel (Facsimile No. (203) 363-7276);
(ii)          if to the Administrative Agent, (A) in the case of Borrowings
denominated in Dollars, to JPMorgan Chase Bank, N.A., Loan and Agency Services
Group, 10 South Dearborn Street,  Floor L2, Chicago, Illinois 60603, Attention
of Lamekia Davis (Facsimile No. (888) 292-9533); Email: 
jpm.agency.servicing.1@jpmorgan.com  and (B) in the case of Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 125 London
Wall, London EC2Y 5AJ, Attention of The Manager, Loan & Agency Services
(Facsimile No. 44 207 777 2360), and in each case with a copy to JPMorgan Chase
Bank, N.A., Two Corporate Drive, Shelton, Connecticut 06484, Attention: Scott
Farquhar (Facsimile No. (203) 944-8495);
(iii)          if to an Issuing Bank, to it at (A) in the case of JPMorgan Chase
Bank, N.A., to it at, 10 South Dearborn Street, Floor L2, Chicago, Illinois
60603 (Facsimile No.  888-292-9533, Email:  jpm.agency.servicing.1@jpmorgan.com
with a copy to JPMorgan Chase Bank, N.A., Two Corporate Drive, Shelton,
Connecticut 06484, Attention: Scott Farquhar (Facsimile No. (203) 944-8495)  and
(B) in the case of any other Issuing Bank, to it at the address and facsimile
transmission number specified from time to time by such Issuing Bank to the
Company and the Administrative Agent; and
(iv)          if to any other Lender, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.
(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.
(c)          Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
SECTION 10.02.          Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the
66



--------------------------------------------------------------------------------





Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of such Default at the time.
(b)          Except as provided in Section 2.22 with respect to an Incremental
Term Loan Amendment, neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Company, each Borrowing Subsidiary (but only to the
extent such waiver, amendment or modification relates to such Borrowing
Subsidiary) and the Required Lenders or by the Company, each Borrowing
Subsidiary (but only to the extent such waiver, amendment or modification
relates to such Borrowing Subsidiary) and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon (other than any waiver of any increase in
the interest rate pursuant to Section 2.12(d)), or reduce any fees payable
hereunder, without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) release or limit the liability of
any Borrower in respect of any of its obligations to pay principal, interest,
fees or other amounts under any Loan Document, unless it has been terminated as
a Borrower in accordance with the terms and conditions of Section 2.19, without
the written consent of each Lender affected thereby, (v) release the Company
from its Guarantee under Article IX, or limit its liability in respect of such
Guarantee, without the written consent of each Lender, (vi) change Section
2.17(b) or (c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender affected thereby,
or (vii) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided, further, that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
the Issuing Bank hereunder without the prior written consent of the
Administrative Agent or the Issuing Bank, as the case may be.
(c)          Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrowers (x) to add one
or more credit facilities (in addition to the Incremental Term Loans pursuant to
an Incremental Term Loan Amendment) to this Agreement and to permit extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.
(d)          Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrowers only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.
SECTION 10.03.          Expenses; Indemnity; Damage Waiver. (a) The Company and
each Borrowing Subsidiary, jointly and severally, shall pay (i) all reasonable
and invoiced out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
(limited, in the case of such fees, charges and disbursements of counsel to
67



--------------------------------------------------------------------------------





one primary counsel and of any special regulatory counsel and one local counsel
in each appropriate jurisdiction; provided that in connection with the initial
closing, the Company and each Borrowing Subsidiary, jointly and severally, shall
also pay the fees, charges and disbursements of one primary counsel to Wells
Fargo Securities (which may be the same firm of primary counsel as the
Administrative Agent)), in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable and
invoiced out-of-pocket expenses incurred by the Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of counsel (limited, in the case if such fees, charges
and disbursements of counsel to one primary counsel and of any special
regulatory counsel and one local counsel in each appropriate jurisdiction to the
Administrative Agent and one additional counsel for all similarly situated
Lenders in light of actual or potential conflicts of interest or the
availability of different claims or defenses), in connection with the
enforcement or protection of its rights in connection with the Loan Documents
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(b)          The Company and each Borrowing Subsidiary, jointly and severally,
shall indemnify the Administrative Agent, the Issuing Bank and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee (limited, in
the case if such fees, charges and disbursements of counsel to one primary
counsel and of any special regulatory counsel and one local counsel in each
appropriate jurisdiction to the Administrative Agent and one additional counsel
for all similarly situated Lenders in light of actual or potential conflicts of
interest or the availability of different claims or defenses), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of the
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of the Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee, (y) the material breach by such
Indemnitee of its express obligations under the Loan Documents pursuant to a
claim initiated by the Company or (z) arise solely from a dispute among the
Indemnitees (except when and to the extent that one of the Indemnitees party to
such dispute was acting in its capacity or in fulfilling its role as
Administrative Agent, Lead Arranger or any similar role under this Agreement or
any other Loan Document) that does not involve any act or omission of a Borrower
or any of its Affiliates. This Section 10.03(b) shall not apply with
68



--------------------------------------------------------------------------------





respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim.
(c)          To the extent that the Company or any Borrowing Subsidiary fails to
pay any amount required to be paid by it to the Administrative Agent or the
Issuing Bank under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent or the Issuing Bank, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (it being understood that the Company’s or such Borrowing Subsidiary’s,
as applicable, failure to pay any such amount shall not relieve the Company or
such Borrowing Subsidiary, as applicable, of any default in the payment
thereof); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Issuing Bank in its capacity as
such.
(d)          To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee (i)
for any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
(e)          All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 10.04.          Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
(including the parties to any Borrowing Subsidiary Agreement) and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written consent of each Lender
(and any attempted assignment or transfer by any Borrower without such consent
shall be null and void), other than in a transaction expressly permitted under
this Agreement and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(b)          (i) Subject to the conditions set forth in paragraphs (b)(ii) and
(f) below, any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:
(A)          the Company (provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received written notice thereof); provided, further, that no consent of the
Company shall be required for an assignment to a Lender, an Affiliate of a
69



--------------------------------------------------------------------------------





Lender, an Approved Fund or, if a Specified Event of Default has occurred and is
continuing, any other assignee;
(B)          the Administrative Agent; provided, further, that no consent of the
Administrative Agent shall be required for (1) an assignment of a Commitment to
a Lender with a Commitment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender, or (2) an assignment of an Incremental Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund; and
(C)          other than in the case of an assignment of any term loans hereunder
(including any Incremental Term Loans), the Issuing Bank.
(ii)          Assignments shall be subject to the following additional
conditions:
(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Company and the Administrative Agent otherwise consent, provided
that no such consent of the Company shall be required if an Event of Default has
occurred and is continuing;
(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Type of Commitments or Loans;
(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
(D)          no assignment may be made to (1) a Defaulting Lender (or a Person
that would constitute a Defaulting Lender upon the consummation of such
assignment) or a Subsidiary thereof, (2) the Company or any of the Company’s
Affiliates or Subsidiaries or (3) a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person); and
(E)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
70



--------------------------------------------------------------------------------





For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement and the other Loan Documents that does not
comply with this Section 10.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
(iv)          The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Administrative Agent, the Issuing Bank and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Company, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(b),
2.06(d) or (e), 2.17(d) or 10.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
71



--------------------------------------------------------------------------------





(c)          Subject to Section 10.04(f), any Lender may, without the consent of
the Company, the Issuing Bank or the Administrative Agent, sell participations
to one or more banks or other entities (other than (i) the Company or any of the
Company’s Affiliates or Subsidiaries, or (ii) a natural Person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person)) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16
(subject to the requirements and limitations therein, including the requirements
under Section 2.16(g) (it being understood that the documentation required under
Section 2.16(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided further that such
Participant (i) agrees to be subject to the provisions of Sections 2.17 and 2.18
as if it were an assignee under paragraph (b) of this Section; and (ii) shall
not be entitled to receive any greater payment under Sections 2.14 or 2.16, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.17(c) as
though it were a Lender.
(d)          A Participant shall not be entitled to receive any greater payment
under Section 2.14 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.16(f) as
though it were a Lender (it being understood that the documentation required
under Section 2.16(f) shall be delivered to the participating Lender). Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in the obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such interest is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
72



--------------------------------------------------------------------------------





(e)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(f)          Disqualified Institutions.  (i)  No assignment or participation
shall be made to any Person that was a Disqualified Institution as of the date
(the “Trade Date”) on which the assigning Lender entered into a binding
agreement to sell and assign or participate all or a portion of its rights and
obligations under this Agreement to such Person (unless the Company has
consented to such assignment or participation in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation). 
With respect to any assignee that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), (x) such assignee shall not
retroactively be disqualified from becoming a Lender and  (y) the execution by
the Company of an Assignment and Assumption with respect to such assignee will
not by itself result in such assignee no longer being considered a Disqualified
Institution. Any assignment in violation of this clause (f)(i) shall not be
void, but the other provisions of this clause (f) shall apply.
(ii)          If any assignment or participation is made to any Disqualified
Institution without the Company’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Company may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) prior to the Effective Date, terminate any Commitment of such Disqualified
Institution and repay all obligations of the Borrowers owing to such
Disqualified Institution in connection with such Commitment, (B) following the
Effective Date, prepay the Loan by paying the lesser of (1) the principal amount
thereof and (2) the amount that such Disqualified Institution paid to acquire
such Loan, in each case, plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder, and/or (C)
require such Disqualified Institution to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 10.04) all of its
interest, rights and obligations under this Agreement to one or more Persons at
the lesser of (1) the principal amount thereof and (2) the amount that such
Disqualified Institution paid to acquire such Loan, in each case, plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder.
(iii)            Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any
73



--------------------------------------------------------------------------------





plan of reorganization or plan of liquidation pursuant to any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, each Disqualified Institution party hereto hereby agrees (1) not to vote
on any such plan, (2) if such Disqualified Institution does vote on any such
plan notwithstanding the restriction in the foregoing clause (1), such vote will
be deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such plan in accordance with Section
1126(c) of the Bankruptcy Code (or any similar provision in any other applicable
law) and (3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).
(iv)          The Administrative Agent shall have the right, and the Borrowers
hereby expressly authorize the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on any applicable electronic
transmission system, including that portion thereof that is designated for
“public side” Lenders and/or (B) provide the DQ List to each Lender requesting
the same.
SECTION 10.05.          Survival. All covenants, agreements, representations and
warranties made by the Borrowers in the Loan Documents and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letter of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under any
Loan Document is outstanding and unpaid or any Letter of Credit outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16 and 10.03, this Section 10.05 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.
SECTION 10.06.          Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 10.07.          Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such
74



--------------------------------------------------------------------------------





invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
SECTION 10.08.          Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower against any of and all the
obligations of such Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
SECTION 10.09.          Governing Law; Jurisdiction; Consent to Service of
Process. (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.
(b)          EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN BOROUGH OF MANHATTAN AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)          Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the Loan Documents in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)          Each party to this Agreement (including each Borrowing Subsidiary)
irrevocably consents to service of process in the manner provided for notices in
Section 10.01. Each of the Borrowing Subsidiaries hereby appoints the Company as
its agent to receive on its behalf service of proceedings arising out of or
relating to this Agreement or any other Loan Document in any
75



--------------------------------------------------------------------------------





court, such service being hereby acknowledged by each Borrowing Subsidiary to be
effective and binding service in every respect. The Company hereby represents,
warrants and confirms that the Company has agreed to accept such appointment.
Said designation and appointment shall be irrevocable by each Borrower until all
Loans, all reimbursement obligations, interest thereon and all other amounts
payable by such Borrower hereunder and under the other Loan Documents shall have
been paid in full in accordance with the provisions hereof and thereof. Each
Foreign Subsidiary Borrower hereby consents to process being served in any suit,
action or proceeding of the nature referred to in Section 10.09(b) in any
federal or New York State court sitting in New York City by service of process
upon the Company as provided in this Section 10.09(d); provided that, to the
extent lawful and possible, notice of said service upon such agent shall be
mailed by registered or certified air mail, postage prepaid, return receipt
requested, to the Company and (if applicable to) such Foreign Subsidiary
Borrower to the address of which such Foreign Subsidiary Borrower shall have
given written notice to the Administrative Agent (with a copy thereof to the
Company). Each Foreign Subsidiary Borrower irrevocably waives, to the fullest
extent permitted by law, all claim of error by reason of any such service in
such manner and agrees that such service shall be deemed in every respect
effective service of process upon such Foreign Subsidiary Borrower in any such
suit, action or proceeding and shall, to the fullest extent permitted by law, be
taken and held to be valid and personal service upon and personal delivery to
the such Foreign Subsidiary Borrower. To the extent any Foreign Subsidiary
Borrower has or hereafter may acquire any immunity from jurisdiction of any
court or from any legal process (whether from service or notice, attachment
prior to judgment, attachment in aid of execution of a judgment, execution or
otherwise), such Foreign Subsidiary Borrower hereby irrevocably waives such
immunity in respect of its obligations under the Loan Documents. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
SECTION 10.10.          WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
SECTION 10.11.          Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 10.12.          Confidentiality. Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information and agrees
that it will only use such information in connection with the transactions
contemplated hereby, except that Information may be disclosed by the
Administrative Agent or any Lender (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential and that the Administrative Agent or such
Lender, as applicable, shall be responsible for any breach of confidentiality by
any Person described in this clause (a) to whom the
76



--------------------------------------------------------------------------------





Administrative Agent or such Lender discloses such Information), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) to whose
jurisdiction the Administrative Agent or such Lender is subject, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process (provided that notice of such requirement or legal process shall
be promptly furnished to Company prior to such disclosure to the extent
practicable and not legally prohibited), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder (provided that notice of such suit, action or proceeding shall
be promptly furnished to Company prior to such disclosure to the extent
practicable and not legally prohibited), (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement (it being understood that the DQ List
may be disclosed to any assignee or Participant, or prospective assignee or
Participant, in reliance on this clause (f)), (g) with the consent of the
Company, (h) on a confidential basis to (i) any rating agency in connection with
rating the Company or its Subsidiaries or the credit facility provided for
herein or (ii) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers with respect to the credit facility
provided for herein, or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Company. For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, other than (x) any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Company from a Person that is not an Affiliate of the
Administrative Agent or such Lender and is not known to the Administrative Agent
or such Lender to be violating a confidentiality obligation by such disclosure
and (y) other than information pertaining to this Agreement routinely provided
by arrangers to data service providers, including league table providers, that
serve the lending industry. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
SECTION 10.13.          Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon to the date of repayment, shall have been received by such
Lender.
SECTION 10.14.          USA PATRIOT Act. Each Lender hereby notifies each
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower in accordance with the
Act.
SECTION 10.15.          No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or
77



--------------------------------------------------------------------------------





other modification hereof or of any other Loan Document), each Borrower
acknowledges and agrees that: (i) (A) the arranging and other services regarding
this Agreement provided by the Lenders are arm’s-length commercial transactions
between such Borrower and its Affiliates, on the one hand, and the Lenders and
their Affiliates, on the other hand, (B) such Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) such Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders and their
Affiliates is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for such Borrower or any of its
Affiliates, or any other Person and (B) no Lender or any of its Affiliates has
any obligation to such Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except, in the case of a Lender, those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
such Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to such Borrower or its Affiliates.
To the fullest extent permitted by law, each Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
SECTION 10.16.          Certain ERISA Matters.
(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Lead Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers, that at least one of the following is and will be
true:
(i)          such Lender is not using “plan assets” of one or more Benefit Plans
in connection with the Loans or the Commitments;
(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;
(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or
78



--------------------------------------------------------------------------------





(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)          In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Lead Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers, that:
(i)          none of the Administrative Agent or the Lead Arrangers or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto);
(ii)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that has under management
or control, total assets of at least $50,000,000, in each case as described in
29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
(iii)          the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies;
(iv)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Tax Code, or both, with respect to the Loans, the Commitments
and this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder; and
(v)          no fee or other compensation is being paid directly to the
Administrative Agent or the Lead Arrangers or any their respective Affiliates
for investment advice (as opposed to other services) in connection with the
Loans, the Commitments or this Agreement.
(c)          The Administrative Agent and each Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees,
79



--------------------------------------------------------------------------------





underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
SECTION 10.17.          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:


(i)          a reduction in full or in part or cancellation of any such
liability;


(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[Signature Pages Follow]
80



--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 
CRANE CO., as the Borrower
       
By:
/s/ Richard A. Maue
 
Name:
Richard A. Maue
 
Title:
Vice President, Finance and Chief Financial Officer
       
Attest:
       
By:
/s/ Edward S. Switter
 
Name: 
Edward S. Switter
 
Title:
Vice President, Treasurer and Tax







CRANE CO.
5-YEAR REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------





 
ADMINISTRATIVE AGENT AND LENDERS:
     
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Lender
       
By:
/s/ D. Scott Farquhar
 
Name: 
D. Scott Farquhar
 
Title:
Executive Director







CRANE CO.
5-YEAR REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------





 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
       
By:
/s/ Nathan R. Rantala
 
Name: 
Nathan R. Rantala
 
Title:
Managing Director







CRANE CO.
5-YEAR REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------





 
BMO HARRIS BANK N.A., as a Lender
       
By:
/s/ Jason Deegan
 
Name: 
Jason Deegan
 
Title:
Vice President







CRANE CO.
5-YEAR REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------





 
HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
       
By:
/s/ Aidan R. Spoto
 
Name: 
Aidan R. Spoto
 
Title:
Senior Vice President







CRANE CO.
5-YEAR REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------





 
TD BANK, N.A., as a Lender
       
By:
/s/ Matt Waszmer
 
Name: 
Matt Waszmer
 
Title:
Senior Vice President







CRANE CO.
5-YEAR REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------





 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
       
By:
/s/ Paul F. Johnson
 
Name: 
Paul F. Johnson
 
Title:
Vice President







CRANE CO.
5-YEAR REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------





 
COMMERZBANK AG, NEW YORK BRANCH, as a Lender
       
By:
/s/ Michael Ravelo
 
Name:
Michael Ravelo
 
Title:
Managing Director
       
By:
/s/ Tak Cheng
 
Name: 
Tak Cheng
 
Title:
Assistant Vice President







CRANE CO.
5-YEAR REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------





 
THE ROYAL BANK OF SCOTLAND PLC, as a Lender
       
By:
/s/ Jonathan Eady
 
Name: 
Jonathan Eady
 
Title:
Vice President

 
 
CRANE CO.
5-YEAR REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------


 
SCHEDULE 2.01


LENDERS AND COMMITMENTS




Lender
Commitment
Applicable Percentage of Aggregate Commitments
Wells Fargo Bank, National Association
$100,833,333.34 
18.333333335% 
JPMorgan Chase Bank, N.A.
$100,833,333.33 
18.333333333% 
BMO Harris Bank N.A.
$73,333,333.33 
13.333333333% 
HSBC Bank USA, N.A.
$73,333,333.33 
13.333333333% 
TD Bank, N.A.
$73,333,333.33 
13.333333333% 
U.S. Bank National Association
$55,000,000.00 
10.000000000% 
Commerzbank AG, New York Branch
$36,666,666.67 
6.666666667% 
The Royal Bank of Scotland plc
$36,666,666.67 
6.666666667% 
 
$550,000,000.00 
100.000000000% 






--------------------------------------------------------------------------------


SCHEDULE 2.06


EXISTING LETTERS OF CREDIT


None.



--------------------------------------------------------------------------------


SCHEDULE 3.01


SUBSIDIARIES


Entity Name
 
Jurisdiction
"CPI-Kiev" LLC
 
Ukraine
ARDAC Inc.
 
Ohio
Armature d.o.o.
 
Slovenia
Automatic Products (UK) Ltd.
 
UK
B. Rhodes & Son Ltd.
 
UK
Barksdale GmbH
 
Germany
Barksdale, Inc.
 
Delaware
CA-MC Acquisition UK Ltd.
 
UK
CF Development, Inc.
 
Massachusetts
Coin Controls International Ltd.
 
UK
Coin Holdings Ltd.
 
UK
Coin Industries Ltd.
 
UK
Coin Overseas Holdings Ltd.
 
UK
Coin Pension Trustees Ltd.
 
UK
Conlux Matsumoto Co. Ltd.
 
Japan
CR Holdings C.V.
 
Netherlands
Crane (Asia Pacific) Pte. Ltd.
 
Singapore
Crane Aerospace, Inc.
 
Delaware
Crane Australia Pty. Ltd.
 
Australia
Crane Canada Co.
 
Canada
Crane Composites Ltd.
 
UK
Crane Composites, Inc.
 
Delaware
Crane Controls, Inc.
 
Delaware
Crane Electronics Corporation
 
Taiwan
Crane Electronics, Inc.
 
Delaware
Crane Environmental Inc.
 
Delaware
Crane European Financing LLC
 
Delaware
Crane Fengqiu Zhejiang Pump Co. Ltd.
 
China
Crane Fluid & Gas Systems (Suzhou) Co. Ltd.
 
China
Crane Global Holdings S.L.
 
Spain
Crane GmbH
 
Germany
Crane Holdings (Germany) GmbH
 
Germany
Crane International Capital S.a.r.l.
 
Luxembourg
Crane International Holdings, Inc.
 
Delaware
Crane International Trading (Beijing) Co. Ltd.
 
China
Crane Ireland Ventures Designated Activity Company
 
Ireland
Crane Ltd.
 
UK
Crane Merchandising Systems Ltd.
 
UK
Crane Merchandising Systems, Inc.
 
Delaware
Crane Merger Co. LLC
 
Delaware
Crane Middle East & Africa FZE
 
UAE
Crane Ningjin Valve Co., Ltd.
 
China
Crane North America Funding LLC
 
Delaware
Crane Nuclear, Inc.
 
Delaware
Crane Overseas, LLC
 
Delaware






--------------------------------------------------------------------------------






Crane Payment Innovations GmbH
 
Germany
Crane Payment Innovations International Ltd.
 
UK
Crane Payment Innovations Ltd.
 
UK
Crane Payment Innovations Pty Ltd.
 
Australia
Crane Payment Innovations Sarl
 
France
Crane Payment Innovations Srl
 
Italy
Crane Payment Innovations, Inc.
 
Delaware
Crane Pension Trustee Company (UK) Limited
 
UK
Crane Process Flow Technologies (India) Pvt. Ltd.
 
India
Crane Process Flow Technologies GmbH
 
Germany
Crane Process Flow Technologies Ltd.
 
UK
Crane Process Flow Technologies S.P.R.L.
 
Belgium
Crane Process Flow Technologies S.r.l.
 
Italy
Crane Pumps and Systems, Inc.
 
Delaware
Crane Resistoflex GmbH
 
Germany
Crane SC Holdings Ltd.
 
UK
Crane Stockham Valve. Ltd.
 
UK
Crane Valves India Pvt. Ltd.
 
India
Crane Yongxiang (Ningbo) Valve Company Ltd.
 
China
Croning Livarna d.o.o.
 
Slovenia
Delta Fluid Products Ltd.
 
UK
Donald Brown (Brownall) Ltd.
 
UK
ELDEC Corporation
 
Washington
ELDEC Electronics Ltd.
 
UK
ELDEC France S.A.R.L
 
France
Flow Technology Inc.
 
Ohio
Friedrich Krombach GmbH Armaturenwerke
 
Germany
Hattersly Newman Hender Ltd.
 
UK
Hydro-Aire, Inc.
 
California
Inta-Lok Ltd.
 
UK
Interpoint S.A.R.L.
 
France
Interpoint U.K. Limited
 
UK
Kessel (Thailand) Pte. Ltd.
 
Thailand
MCC Holdings, Inc.
 
Delaware
MEI Australia LLC
 
Delaware
MEI Auto Payment System (Shanghai) Ltd.
 
China
MEI Conlux Holdings (Japan), Inc.
 
Japan
MEI Conlux Holdings (US), Inc.
 
Delaware
MEI de Mexico LLC
 
Delaware
MEI Payment Systems Hong Kong Ltd.
 
Hong Kong
MEI Queretaro S. de R.L. de CV
 
Mexico
Merrimac Industries, Inc.
 
Delaware
Microtronic AG
 
Switzerland
Mondais Holdings B.V.
 
Netherlands
Money Controls Argentina SA
 
Argentina
Money Controls Holdings Ltd.
 
UK
Multi-Mix Microtechnology SRL
 
Costa Rica
NABIC Valve Safety Products Ltd.
 
UK
Nippon Conlux Co. Ltd.
 
Japan
Noble Composites, Inc.
 
Indiana






--------------------------------------------------------------------------------






P.T. Crane Indonesia
 
Indonesia
Pandora Holdings B.V.
 
Netherlands
Pegler Hattersly Ltd.
 
UK
Sperryn & Company Ltd.
 
UK
Terminal Manufacturing Co.
 
Delaware
Triangle Valve Co. Ltd.
 
UK
Unidynamics / Phoenix, Inc.
 
Delaware
Viking Johnson Ltd.
 
UK
W.T. Armatur GmbH
 
Germany
Wade Couplings Ltd.
 
UK
Wask Ltd.
 
UK
Westlock Controls Corporation
 
Delaware
Xomox Chihuahua S.A. de C.V.
 
Mexico
Xomox Corporation
 
Ohio
Xomox Corporation de Venezuela C.A.
 
Venezuela
Xomox France S.A.S.
 
France
Xomox Hungary Kft.
 
Hungary
Xomox International GmbH & Co. OHG
 
Germany
Xomox Japan Ltd.
 
Japan
Xomox Korea Ltd.
 
Korea
Xomox Sanmar Ltd.
 
India
Xomox Southeast Asia Pte. Ltd.
 
Singapore
Yilme Holdings B.V.
 
Netherlands






--------------------------------------------------------------------------------


SCHEDULE 3.06


LITIGATION AND ENVIRONMENTAL MATTERS


Any matters described in the Borrower’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2016 or in each of the Borrower’s Quarterly
Report on Form 10-Q for the fiscal quarters ended March 31, 2017, June 30, 2017
and September 30, 2017.





--------------------------------------------------------------------------------


SCHEDULE 6.01


EXISTING INDEBTEDNESS


None.







--------------------------------------------------------------------------------


SCHEDULE 6.02


EXISTING LIENS


None.



--------------------------------------------------------------------------------




EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Guarantees and Letters of Credit included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 
1.
Assignor:
_________________________________
     
2.
Assignee:
_________________________________
   
[and is an Affiliate/Approved Fund of [identify Lender]1]
     
3.
Borrowers:
Crane Co. and the Borrowing Subsidiaries
     
4.
Administrative Agent: 
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
     
5.
Credit Agreement:
The 5-Year Revolving Credit Agreement dated as of December 20, 2017 among Crane
Co., the Borrowing Subsidiaries from time to time party thereto, the Lenders
from time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other agents party thereto
 
6. 
Assigned Interest:
 

_________________________
1 Select as applicable.



--------------------------------------------------------------------------------






Facility Assigned
Aggregate Amount of Commitments/Loans for all Lenders
Amount of
Commitment/
Loan Assigned
Percentage Assigned
of
Commitment/Loan2
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
[Remainder of Page Intentionally Left Blank]




_________________________
2 Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans of
all Lenders under the applicable facility.





--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:

 
ASSIGNOR
     
[NAME OF ASSIGNOR]
     
By:
   
Name:
 
Title:
     
ASSIGNEE
     
[NAME OF ASSIGNEE]
     
By: 
   
Name:
 
Title:
Consented to and Accepted:
     
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
     
By: 
     
Name:
 
Title:
       
[Consented to:]3
     
CRANE CO.
     
By:
     
Name:
 
Title:
       
Attest:
     
By:
     
Name:
 
Title:
       
[Consented to:]4
     
[ISSUING BANK]
     
By:
     
Name:
 
Title:
   

_________________________
3 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.
4 To be added only if the consent of the Issuing Bank is required by the terms
of the Credit Agreement.







--------------------------------------------------------------------------------


 
ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1 .          Representations and Warranties.
1.1.        Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby, and (iv) it is [not] a Defaulting Lender; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.        Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) (x)
it satisfies the requirements, if any, specified in the Credit Agreement that
are required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, and (y) it is not a Disqualified Institution, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
5.01 thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (vi) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2 .          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date. 
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to the Assignee.
3 .          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by facsimile transmission shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.



--------------------------------------------------------------------------------


EXHIBIT B-1
FORM OF BORROWING SUBSIDIARY AGREEMENT
BORROWING SUBSIDIARY AGREEMENT, dated as of [__________] (this “Agreement”),
among [______________] (the “New Borrowing Subsidiary”), Crane Co. (the
“Company”), [the Lenders party hereto,]5 and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.
The parties hereto hereby agree as follows:
1.          Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the 5-Year Revolving Credit Agreement, dated as of
December 20, 2017, among the Company, the Borrowing Subsidiaries from time to
time party thereto, the Lenders from time to time party thereto, the
Administrative Agent and the other agents party thereto (as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”).
2.          Pursuant to Section 2.19 of the Credit Agreement, the Company hereby
delivers this Agreement and designates [_____________] as a Borrowing Subsidiary
under the Credit Agreement.
3.          Each of the Company and the New Borrowing Subsidiary, jointly and
severally, represents and warrants that the representations and warranties
contained in the Credit Agreement (other than the representations contained in
Section 3.04(b) and 3.06(a)) and the other Loan Documents are true and correct
in all material respects (provided that any representation or warranty qualified
by materiality or Material Adverse Effect is true and correct in all respects) 
on and as of the date hereof to the extent such representations and warranties
relate to the New Borrowing Subsidiary and this Agreement.
4.          The Company agrees that the Guarantee of the Company contained in
Article IX of the Credit Agreement will apply to the Guaranteed Obligations of
the New Borrowing Subsidiary.
5.          Upon execution of this Agreement by the Company, the New Borrowing
Subsidiary[, the Lenders] and the Administrative Agent, and subject to the
satisfaction of the conditions in Section 4.03 of the Credit Agreement, the New
Borrowing Subsidiary shall be a party to the Credit Agreement and shall be a
Borrowing Subsidiary for all purposes thereof, and the New Borrowing Subsidiary
hereby assumes and agrees to be bound by all provisions of the Credit Agreement
as a Borrowing Subsidiary.
6.          The New Borrowing Subsidiary is not subject to regulation under any
statute or regulation limiting its ability to incur indebtedness for borrowed
money as contemplated by the Credit Agreement. [To ensure the enforceability or
admissibility in evidence of any Loan Document, it is not necessary that such
Loan Document be filed or recorded with any Governmental Authority in
[_________________] or any political subdivision thereof or that any stamp or
similar tax be paid thereon or in respect thereof.]6
7.          Neither the New Borrowing Subsidiary nor any of its assets is
entitled to immunity from suit, execution, attachment or other legal process. To
the extent that the New Borrowing Subsidiary has or hereafter acquires any
immunity from suit, execution, attachment or other legal process, the New
Borrowing Subsidiary hereby waives such immunity in respect of its obligations
under the Loan Documents.
8.          The New Borrowing Subsidiary hereby acknowledges that it has
received and reviewed a complete copy (in execution form) of the Credit
Agreement and the other Loan Documents (in each case, including, without
limitation, all amendments, supplements and other modifications thereto).
_________________________
5 Lenders to be party to this agreement if a Foreign Subsidiary Borrower is to
be designated.
6 To be included if a Foreign Subsidiary Borrower is to be designated.  Insert
country of organization.





--------------------------------------------------------------------------------




9.          The address to which communications to the New Borrowing Subsidiary
under the Credit Agreement should be directed is:
[___________________]
[___________________]
[___________________]
[___________________]


This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.
This Agreement may be executed in any number of counterparts (including by
facsimile or other electronic image scan transmission) and by different parties
hereto in separate counterparts, each of which shall be an original, and all of
which, when taken together, shall constitute one agreement.
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 
[NEW BORROWING SUBSIDIARY]
         
By:_________________________________
 
Name:
 
Title:
         
CRANE CO.
         
By:_________________________________
 
Name:
 
Title:
         
Attest:
         
By:_________________________________
 
Name:
 
Title:
         
JPMORGAN CHASE BANK, N.A.,
         
as Administrative Agent
         
By:_________________________________
 
Name:
 
Title:
         
[[__],
         
as a Lender
         
By:_________________________________
 
Name:
 
Title:]

 



--------------------------------------------------------------------------------


 
EXHIBIT B-2
FORM OF BORROWING SUBSIDIARY TERMINATION
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
10 South Dearborn Street, Floor L2
Chicago, Illinois 60603
Attention: Lamekia Davis
[Date]
Ladies and Gentlemen:
The undersigned, Crane Co. (the “Company”), refers to the 5-Year Revolving
Credit Agreement dated as of December 20, 2017 (as amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Company, the Borrowing Subsidiaries from time
to time party thereto, the Lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other agents party thereto.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.
The Company hereby terminates the status of [______________] (the “Terminated
Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit Agreement.
[The Company represents and warrants that no Loans or Letters of Credit made to
the Terminated Borrowing Subsidiary are outstanding as of the date hereof and
that all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest, fees, Letters of Credit and/or obligations to reimburse LC
Disbursements pursuant to the Credit Agreement have been paid in full on or
prior to the date hereof.] [The Company acknowledges that the Terminated
Borrowing Subsidiary shall continue to be a Borrower until such time as all
Loans and Letters of Credit made to the Terminated Borrowing Subsidiary shall
have been prepaid and all amounts payable by the Terminated Borrowing Subsidiary
in respect of interest, fees, Letters of Credit and/or obligations to reimburse
LC Disbursements pursuant to the Credit Agreement shall have been paid in full,
provided that the Terminated Borrowing Subsidiary shall not have the right to
make further Borrowings under the Credit Agreement.]
This instrument shall be construed in accordance with and governed by the laws
of the State of New York.
This instrument may be executed in any number of counterparts (including by
facsimile or other electronic image scan transmission) and by different
signatories hereto in separate counterparts, each of which shall be an original,
and all of which, when taken together, shall constitute one agreement.
[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------





 
Very truly yours,
             
CRANE CO.
             
By:
           
Name:
   
Title:
             
Attest:
             
By:
           
Name:
   
Title:








--------------------------------------------------------------------------------


EXHIBIT C
FORM OF INCREASING LENDER SUPPLEMENT
THIS INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”),
by and among each of the signatories hereto, to the 5-Year Revolving Credit
Agreement, dated as of December 20, 2017 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Crane Co. (the “Company”), the Borrowing Subsidiaries
from time to time party thereto, the Lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and the other agents party thereto.  Capitalized terms
defined in the Credit Agreement and not otherwise defined herein shall have
their defined meanings when used herein.
W I T N E S S E T H
WHEREAS, pursuant to Section 2.22 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Commitments and/or to obtain one or more
tranches of Incremental Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of its Commitment and/or to participate
in any such tranche of Incremental Term Loans;
WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the aggregate Commitments] [and] [obtain an Incremental
Term Loan] pursuant to Section 2.22 of the Credit Agreement; and
WHEREAS, pursuant to Section 2.22 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[provide a portion of the Incremental Term Loan] under the Credit Agreement by
executing and delivering to the Company and the Administrative Agent this
Supplement.
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Commitment increased by $[__________], thereby making the aggregate amount of
its total Commitment equal to $[__________]] [and] [provide a portion of the
Incremental Term Loan with a commitment amount equal to $[__________] with
respect thereto].
2. The Company hereby represents and warrants that (a) the representations and
warranties of the Company contained in the Credit Agreement (other than the
representations contained in Section 3.04(b) and 3.06(a)) and the other Loan
Documents are true and correct in all material respects (provided that any
representation or warranty qualified by materiality or Material Adverse Effect
is true and correct in all respects) on and as of the date hereof and (b) after
giving effect to the transactions contemplated by this Supplement, no Default or
Event of Default has occurred and is continuing.
3. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
4. This Supplement may be executed in any number of counterparts (including by
facsimile or other electronic image scan transmission) and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same document.
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 
[INSERT NAME OF INCREASING LENDER]
         
By:____________________________________
         
Name:
         
Title:





Accepted and agreed to as of the date first written above:
CRANE CO.
By:______________________________________
Name:
Title:
Attest:
By:______________________________________
Name:
Title:
Acknowledged as of the date first written above:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:______________________________________
Name:
Title:



--------------------------------------------------------------------------------


EXHIBIT D
FORM OF AUGMENTING LENDER SUPPLEMENT
THIS AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”),
to the 5-Year Revolving Credit Agreement, dated as of December 20, 2017 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Crane Co. (the
“Company”), the Borrowing Subsidiaries from time to time party thereto, the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents party thereto.  Capitalized terms defined in the Credit Agreement
and not otherwise defined herein shall have their defined meanings when used
herein.
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.22 thereof that any bank,
financial institution or other entity may [extend Commitments] [and] [provide a
portion of any Incremental Term Loans] under the Credit Agreement subject to the
approval of the Company and the Administrative Agent, by executing and
delivering to the Company and the Administrative Agent a supplement to the
Credit Agreement in substantially the form of this Supplement; and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto.
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with [a Commitment with respect to Revolving
Loans of $[__________]] [and] [a commitment with respect to the Incremental Term
Loan established in connection with this Supplement of $[_________]].
2. The undersigned Augmenting Lender (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Supplement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) (x) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to become a Lender and (y) it is not a Disqualified
Institution, (iii) from and after the date hereof, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Supplement on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender and (v) if it is a Foreign Lender,
attached to this Supplement is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Augmenting Lender; (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (c) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto.
3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]



--------------------------------------------------------------------------------




4. The Company hereby represents and warrants that (a) the representations and
warranties of the Company contained in the Credit Agreement (other than the
representations contained in Section 3.04(b) and 3.06(a)) and the other Loan
Documents are true and correct in all material respects (provided that any
representation or warranty qualified by materiality or Material Adverse Effect
is true and correct in all respects) on and as of the date hereof and (b) after
giving effect to the transactions contemplated by this Supplement, no Default or
Event of Default has occurred and is continuing.
5. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
6. This Supplement may be executed in any number of counterparts (including by
facsimile or other electronic image scan transmission) and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same document.
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 
[INSERT NAME OF AUGMENTING LENDER]
         
By:____________________________________
         
Name:
         
Title:



Accepted and agreed to as of the date first written above:
CRANE CO.
By:______________________________________
Name:
Title:
Attest:
By:______________________________________
Name:
Title:
Acknowledged as of the date first written above:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:______________________________________
Name:
Title:
 